        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 1 of 66




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

CAMBRIDGE VALLEY MACHINING, INC.,

                                    Plaintiff,
             v.
                                                             No. 1:18-CV-1022
HUDSON MFG LLC, et al.,                                      (CFH)

                           Defendants.
_____________________________________


APPEARANCES:
Boies, Schiller & Flexner LLP                         ADAM R. SHAW, ESQ.
30 South Pearl Street, 11th Floor                     JOHN F. DEW, ESQ.
Albany, New York 12207
Attorneys for Plaintiff

Grable Martin Fulton PLLC                             JACK K. REID, ESQ
4361 South Congress Ave
Suite 110
Austin, Texas 78745
Attorney for Defendants


                        MEMORANDUM, DECISION & ORDER

      Plaintiff Cambridge Valley Machining, Inc. (“CVMI”) brings this diversity action

against defendants Hudson MFG LLC (“Hudson”), Billie Cyril Hudson III (“Cy Hudson”),

Lauren Hudson, and Hudson Standard LLC (“Hudson Standard”) (collectively, where

appropriate, “defendants”) for breach of contract and fraudulent conveyance to recover

unpaid balances for goods manufactured for and delivered to Hudson. See Dkt. No. 50

(“Second Amended Complaint” or “SAC”). Defendants answered and asserted

counterclaims for breach of contract. See Dkt. No. 26. Presently pending before the




                                                 1
         Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 2 of 66




Undersigned 1 are: (1) CVMI’s motion for summary judgment on its (a) breach of

contract and (b) fraudulent conveyance claims, see Dkt. No. 69; (2) defendants’ motion

for summary judgment on their counterclaims for breach of contract, see Dkt. No. 70;

and (3) CVMI’s opposition and cross motion for summary judgment to dismiss

defendants’ counterclaims. See Dkt. No. 74. Defendants oppose CVMI’s motion for

summary judgment. See Dkt. No. 75. Each party has filed a reply to the respective

oppositions in response to motions for summary judgment. See Dkt. Nos. 76, 77. For

the reasons that follow, (1) CVMI’s motion for summary judgment is granted in its

entirety; (2) defendants’ cross motion for summary judgment is denied in its entirety;

and (3) plaintiff’s cross motion for summary judgment is granted in part and denied in

part.



                                            I. Background

                                        A. Undisputed Facts

                                      1. The Parties’ Contract

        CVMI is a New York corporation that performs machining and manufacturing

services for the production of component parts for, among other things, firearms. See

Dkt. No. 50 at 1. Defendant Hudson was a Texas Limited Liability Company (“LLC”)

that manufactured and sold firearms. See id. 2 Defendants Cy Hudson and his wife,

Lauren Hudson, were the sole members and managers of defendant Hudson Standard,




1
 The parties consented to the jurisdiction of a Magistrate Judge for all proceedings in this action. See
Dkt. No. 42.
2
  As discussed in further detail below, Hudson filed Bankruptcy in March 2019, and is no longer in
business.

                                                    2
         Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 3 of 66




which was the sole owner of Hudson and non-party Skunk Laboratories LLC (“Skunk

Labs”). See Dkt. No. 69-2 at 7.



                               a. February 2016 Email Exchange

        In February 2016, Cy Hudson emailed James Moore (“Moore”), president of

CVMI, to begin discussions regarding CVMI’s production of component parts for a

handgun, the Hudson H9. See Dkt. No. 70-3 at 3. On February 15, 2016, Cy Hudson

asked Moore for his “thoughts on [CVMI]’s ability to handle the 10,000/month rate of

production” and indicated that Hudson was “crunching through [its] cash flow analysis

trying to nail down lead times for the steel frame and the slides” and that “[t]he lead

times [we]re the stick in the mud for [Hudson]” at that time. Id. Moore replied,

“[r]egarding the 10,000/month production rate, it is impossible to say for sure without

knowing more about the design and reviewing drawings.” Id. On February 17, 2016,

Cy Hudson acknowledged that he “underst[ood that] the design ha[d] to be finalized

before [Hudson could] submit a formal RFQ,” indicated that he was “attaching pictures

of [Hudson’s] current [H9] prototypes and a screen picture of the drawings,” and asked

Moore whether Hudson “could get any guesstimate on lead times based on the

drawings or based on frames [CVMI] worked before (1911 or other)” 3 because Hudson

was “trying to identify the . . . production numbers and any dependencies for [its]

schedule.” Id. at 2. On February 18, 2016, Moore sent Cy Hudson an email, stating “16

weeks for first production samples is a good guide—this time would be spent designing


3
  1911 refers to a style of handgun and is the basis for the H-9’s design. See Dkt. No. 70-1 at 4
(explaining that the H-9 “pistol design . . . combined the best aspects of the classic model 1911 handgun,
with a striker fired design.”).


                                                    3
            Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 4 of 66




tooling/building tooling/programming/and producing the first article 4 samples. Once

approved, it could take another 4-6 weeks for first production deliveries depending on

coating and heat treat requirements. Regarding quantities, it depends on the design.”

Id. Cy Hudson responded, “[t]hanks for the help[, w]e hope to be reaching out with

preliminary drawings in the next few weeks.” Id.



                                           b. Exchange of Forms

           On September 21, 2016, Hudson sent CVMI request for quotation (“RFQ”) No.

RFQ2016-546 (“the September 21, 2016 RFQ”) for prices for the production of grips

(Part No. H9-200-0001) and slides (Part No. H9-200-003) for the Hudson H9, to be

produced according to Hudson’s specifications. See Dkt. No. 26-1 at 2 (Grip: “[f]inish

and other specs per print. Please see marking note below”; Slide: “[f]inish and other

spec per prints”). The September 21, 2016 RFQ contained a “REQUIREMENTS” box,

which included “[e]stimated [v]olume: [s]ee options below[,] [s]tart of [p]roduction: Nov-

16, and [e]nd of [p]roduction: [c]ontinuing.” Id. at 2. In particular, the September 21,

2016 RFQ stated,

                   Please quote each part below in the following volumes:

                   Option 1: 10,000 piece spot buy, 2500 piece monthly
                   releases.

                   Option 2: Full production levels. We expect initial volumes to
                   be in the 30,000 year range, ramping up to 120,000.

                   Prototypes: Please quote order quantities of 4, 8, and 15, as
                   we have multiple prototype and other requirements in the
                   future.


4
     An “article” is the “first gun to be built using the production manufacturing method.” Dkt. No. 70-8 at 6 ¶
5.

                                                         4
            Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 5 of 66




                 Please reference any deviations from the prints requested
                 under comments.

                 We are pending a marking variance so would prefer parts
                 not be marked immediately to see if we can have this.

Id. at 2. Moreover, the September 21, 2016 RFQ stated, “Terms and Conditions can be

referenced at hudsonmfgllc.com.” Id. at 2.

           On October 18, 2016, CVMI sent Hudson a price quote (Quote Q61280), which

referenced RFQ2016-546, and provided unit prices and “[e]xtended” prices for

Grip REV 5 C. (No. H9-200-001), Frame Insert Rev J. (No. H9-200-002), Slide Rev K.

No. H9-200-003), Recoil Spring Guide Rev. B. (No. H9-200-0021), and the cost of

fixtures, programming, and engineering for each part. See Dkt. No. 50-1 at 2-3. CVMI’s

October 18, 2016 price quote stated that “all quantities quoted are monthly,” and

provided monthly unit and extended price quotes based on the monthly production of

500 units per month; 1,000 units per month; 2,500 units per month; and the single-non-

recurring engineering cost (“NRE”) for each of the quoted items. See id. In particular,

CVMI provided the following price quotes:

    Item                  Quantity                  Unit Price               Extended Price


    GRIP REV C (H9-200-   500                       $147.95                  $73,975.00
    0001)
                          1,000                     $144.21                  $144,210.00
                          2,500                     $141.96                  $354,900.00
                          1 NRE                     $93,250.00               $93,250.00
    FRAME INSERT REV      500                       $80.08                   $40,040.00
    J (H9-200-0002)
                          1,000                     $76.37                   $76,370.00


5
  “REV” indicates that Hudson revised the design for the referenced part; the letter following “REV”
designates the number of the revision for that part. See Dkt. No. 74-1 at 8-9. For instance, when Hudson
placed an order for “GRIP REV C,” it was placing a request for CVMI to manufacture and ship grips
configured with the specifications for Hudson’s third revised grip design. See id.

                                                   5
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 6 of 66



                        2,500                  $74.14                 $185,350.00

                        1 NRE                  $21,750.00             $21,750.00
 SLIDE REV K (H9-       500                    $127.10                $63,550.00
 200-0003)
                        1,000                  $123.36                $123,360.00
                        2,500                  $121.11                $302,775.00
                        1 NRE                  $48,000.00             $48,000.00
 RECOIL SPRING          500                    $8.99                  $4,495.00
 GUIDE REV B (H9-
 200-0021)
                        1,000                  $6.54                  $6,540.00
                        2,500                  $5.23                  $13,075.00



       The total price quoted by CVMI in response to Hudson’s September 21, 2016

RFQ (RFQ2016-546) was $1,551,640.00. See id. at 3. Further, CVMI’s October 18,

2016 price quote stated that “CVM[I’s] Terms & Conditions (D106) Apply

http://www.cvmusa.com/terms/d106.pdf.” Id. Of particular relevance here, CVMI’s

Terms & Conditions state, “[t]his quotation is an offer by CVMI and becomes a binding

contract on the terms set forth herein when accepted in writing or upon shipment of

customer furnished material for the work described herein.” Dkt. No. 50-2 at 2.

       In November 2016, Hudson sent CVMI Purchase Order (“PO”) No. 2016516 (“the

November 2016 PO”). See Dkt. No. 50-3. The November 2016 PO contained an “order

date” of November 4, 2016, for 10,000 grips (Rev. C) at a unit price of $120.00; 10,000

9mm barrels (Rev. F) at a unit price of $33.00; and 10,000 strikers (Rev. C) at a unit

price of $15.75, for a total of $1,687,500.00. Id. at 2 (capitalization omitted). The

“[d]elivery [t]erms” stated “FOB: Original,” and “[r]equired [d]elivery” stated “[p]er

schedule in notes.” Id. Under the caption “purchase order comments,” the PO stated

“[p]arts to be released in 2,500 piece monthly quantities starting 2/1/2017.” Id.




                                              6
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 7 of 66




(capitalization omitted). Lauren Hudson prepared and signed the PO, which is dated

November 8, 2016. See id.

       On December 6, 7, and 13, 2016, CVMI sent Hudson Sales Order

Acknowledgement Forms for 10,000 grips (Rev. C) at a unit price of $120.00; 10,000

9mm barrels (Rev. F) at a unit price of $33.00; and 10,000 strikers (Rev. C) at a unit

price of $15.75, “to be released in 2,500 monthly quantities starting 2/1/17,” for a

combined total of $1,687,500.00. Dkt. Nos. 1-4 at 2,3,4; 50-4 at 2, 3, 4.



                           2. The May 10, 2018 Conveyances

        In 2015, Cy’s father (Lauren’s father-in-law), Billie Hudson, Jr., advanced

$6,750,000.00 to Standard. See Dkt. No. 69-15 at 2. On May 10, 2018, Cy and Lauren

Hudson, Standard, Hudson, Sunk Labs, and Billie Hudson, Jr., signed a Debt

Restructuring and Redemption Agreement, pursuant to which Standard issued Billie

Hudson Jr. a $9,736,240.92 promissory note “as consideration for the Redemption and

Restructure”—the buy-back of Billie Hudson, Jr.’s shares in Standard. See id. at 2, 7, 8;

see also Dkt. No. 69-16 (Secured Promissory Note). Cy Hudson signed on behalf of

Standard, as well as Hudson and Skunk Labs, which were listed as pledgors under the

agreement. See Dkt. No. 69-15 at 7. Cy and Lauren Hudson signed the agreement as

guarantors. See id. at 7, 8; see also Dkt. No. 69-19 at 2-6 (Guarantee Agreement

signed by Cy and Lauren Hudson as guarantors and Billie Hudson, Jr. as beneficiary).

Also, on May 10, 2018, Cy Hudson signed a Pledge and Purchase Money Security

Agreement on behalf of Hudson and Skunk labs, which pledged all of Hudson’s and

Skunk Lab’s assets and listed Billie Hudson, Jr. as the secured party. See Dkt. No. 69-



                                             7
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 8 of 66




17 at 2, 8; see also Dkt. No. 69-20 at 2-4 (UCC Financing Statement pledging Hudson’s

and Skunk Lab’s assets to Billie Hudson, Jr.). As relevant here, the Pledge and

Purchase Money Security Agreement stated that “the [p]ledgors agreed to grant [Billie

Hudson, Jr.] a security interest in their assets” “to induce [him] to accept the [promissory

n]ote in consideration for the [r]edeemed [i]nterests.” Dkt. No. 69-17 at 2. In addition,

Cy and Lauren Hudson signed a Written Consent of Managers in Lieu of a Meeting of

the Board of Managers on May 10, 2018, to approve the two agreements on behalf of

Standard, Hudson, and Skunk Labs. See Dkt. No. 69-18 at 2-4, 8-10, 15-17.



                                  B. Procedural History

       In August 2018, CVMI commenced the present action against Hudson alleging

breach of contract and seeking damages under the New York Uniform Commercial

Code (“N.Y. U.C.C.”) based on Hudson’s failure to pay for parts manufactured by CVMI

and accepted by Hudson. See Dkt. No. 1 at 5-8. In September 2018, CVMI amended

the complaint and added Cy and Lauren Hudson as defendants. See Dkt. No. 6. In

both the original and amended complaint, plaintiff asserted that its October 18, 2016,

price quote constituted the “offer” and stated that CVMI’s “Terms & Conditions (D106)

Applied” and, therefore, governed the parties’ agreement. Dkt. No. 1 at 3; Dkt. No. 6 at

3; Dkt. No. 6-2 at 2-3 (copy of CVMI’s Terms & Conditions (D106)); Dkt. No. 1-1 at 2-3

(October 18, 2016, price quote); 6-1 at 2-3 (same); Dkt. No. 50-1 at 2-3 (same).

       Defendants moved to dismiss for lack of personal jurisdiction and improper

venue, see Dkt. No. 9, which District Court Judge David N. Hurd denied. See Dkt. No.

25. Thereafter, defendants filed an answer to the amended complaint in which they



                                             8
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 9 of 66




raised various affirmative defenses. See Dkt. No. 26 at 1-9. With respect to which

parties’ terms and conditions applied, defendants admitted that the phrase “Terms &

Conditions (D106) Apply” was printed on the forms transmitted by CVMI but argued that

they lacked sufficient notice of the terms and conditions because the web address

provided on the form was nonfunctional. See id. at 2; see also Dkt. No. 26-3 (screen

shot of 404 error message, stating “[t]he requested URL /terms/d106.pdf was not found

on this server.”). Defendants also asserted counterclaims for breach of contract

alleging that CVMI’s failure to (1) meet monthly time and quantity requirements as

contemplated in the November 2016 PO and December 2016 Sales Order

Acknowledgement Forms; (2) communicate regarding production schedules; and (3)

produce goods that conformed to defendants’ specifications, including shipping

defective items, breached the parties’ agreement and entitled defendants to “monetary

relief under [N.Y. U.C.C.] § 2-714 in the form of compensatory damages” and incidental

and consequential damages under N.Y. U.C.C. § 2-715. Id. at 13. CVMI filed an

answer to defendants’ counterclaim in which it raised various affirmative defenses. See

Dkt. No. 27. CVMI, on stipulation of the parties, see Dkt. Nos. 47, 48, filed a Second

Amended Complaint (“SAC”). See Dkt. No. 50. The SAC reasserted the cause of

action for breach of contract and damages under the N.Y. U.C.C. contained plaintiff’s

prior complaints; added Standard as a defendant; added factual allegations and a cause

of action for fraudulent conveyance based on the May 10, 2018 transfers; and added a

fifth cause of action alleging that the Court should pierce the corporate veil and hold Cy

and Lauren Hudson personally liable for Hudson’s debts. See id. at 6-9 (breach of

contract and UCC damages), 9-10 (piercing corporate veil), 10 (fraudulent conveyance).



                                             9
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 10 of 66




CVMI also reasserted that its terms and conditions (D106) governed the parties’

agreement. See id. at 3.



                           II. The Parties’ Present Motions

                       A. CVMI’s Motion for Summary Judgment

      CVMI states that “[t]he parties entered a contract [sic] for the sale of goods on

November 4, 2016.” Dkt. No. 69-1 at 2 ¶ 9. CVMI acknowledges Hudson’s November

2016 PO requested “$1,687,500[.00] in items, including 10,000 grips[;] 10,000 slides[;]

and 10,000 strikers.” Id. at ¶ 10. Further, CVMI states that “the parts were to be

released in 2,500 piece monthly quantities starting on February 1, 2017.” Id. at ¶ 11.

CVMI posits that, “[f]or the period of December 2016 to December 2017, [CVMI] and

Hudson conducted ordinary business under the contract, with CVMI shipping goods and

Hudson accepting goods and remitting payment as it was owed.” Id. at ¶ 13.



                                 1. Breach of Contract

      CVMI first argues that Hudson breached the contract by failing to pay for goods,

which Hudson accepted, did not return or reject, and ultimately attempted to sell. See

Dkt. No. 69-1 at 7-8 at ¶¶ 23-27. In support of this contention, CVMI has submitted: 28

invoices for unpaid grips between April 2, 2018, and June 22, 2018; 22 invoices for

unpaid barrels between April 5, 2018, and July 24, 2018; one unpaid invoice for

broaches on July 31, 2018; three unpaid invoices for threaded barrels between May 31,

2018, and July 23, 2018; 16 unpaid invoices for strikers between April 18, 2018, and

June 28, 2018; and one invoice for unpaid slides from April 30, 2018, for a total amount



                                           10
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 11 of 66




in unpaid invoices of $426,593.87. See Dkt. Nos. 69-1 at 3-7 ¶¶ 17-22; 69-2 at 23.

CVMI contends that it is entitled to damages for this amount pursuant to New York

Uniform Commercial Code (“UCC”) § 2-709(1)(a). See Dkt. No. 69-2 at 23.



                                  2. Fraudulent Transfer

       CVMI next argues that, in May 2018, prior to Hudson filing for bankruptcy, Lauren

and Cy Hudson caused Hudson and Standard to engage in a fraudulent transfer of

Hudson’s asserts to their father, Billie Hudson, Jr., at a time when Hudson was

delinquent on contractual payments and when it knew that it was insolvent. See Dkt.

No. 69-2 at 14. Plaintiff asserts causes of action for actual and constructive fraud

pursuant to New York State Debtor and Creditor Law §§ 275 and 276. See id. at 15.



                                      a. Actual Fraud

       CVMI argues that Cy and Lauren Hudson committed an actual fraudulent transfer

as defined under N.Y. Debt & Cred. Law § 726 in that they “acted with the actual intent

to hinder and delay creditors including CVMI” by entering into the Debt Restructuring

and Redemption Agreement and Pledge and Purchase Money Security Agreement.

Dkt. No. 69-2 at 15. CVMI contends that “badges of fraud” exist to support its argument

that defendants acted with fraudulent intent in executing the May 18, 2018

conveyances. See id. In particular, plaintiff notes the close familial relationship

between Cy and Lauren and Billie Hudson, Jr. See id. Further, CVMI argues that

Hudson did not receive adequate consideration for transferring its assets to Standard,

as it received nothing in exchange for its pledge of all of its assets to Billie Hudson, Jr.,



                                              11
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 12 of 66




and avers that Hudson executed the conveyance at a time when it was insolvent, as

evidenced by the fact that the agreement to transfer its assets was made when it was

delinquent on payments to its creditors, including CVMI. See id. at 16. In this regard,

CVMI also argues that it made no economic sense for Hudson to engage transfer all of

its assets at a time when it was insolvent, unable to pay creditors, and on the brink of

filing bankruptcy. See id. at 17. Moreover, CVMI argues that Hudson continued to

maintain control of the assets after the May 18, 2018 conveyance “because the

conveyance was a pledge and Hudson . . . continued using the assets in its insolvent . .

. business.” Id. at 16-17. In addition, CVMI states that Hudson, Billie Hudson, Jr.,

Standard, and Cy and Lauren all used the same law firm to complete the transaction.

See id. at 17.



                                 b. Constructive Fraud

       CVMI also avers that defendants engaged in constructive fraud under New York

Debtor and Creditor Law §§ 273, 274, and 275. See Dkt. No. 69-2 at 17. In particular,

CVMI argues that Hudson was legally insolvent at the time pledged all of its assets to

Billie Hudson, Jr. pursuant to the Pledge and Purchase Money Security Agreement.

See id. Further, CVMI reasserts that the Hudson did not receive adequate

consideration in return for the pledge of all of its assets. See id. at 18. CVMI points to

Hudson’s March 2019 bankruptcy petition, which listed assets of $4,253,89.85, liabilities

of $11,650,709.55, including $10,061,094.03 worth of secured debts that were only

months old. See id.; see Dkt. No. 69-22 at 2.




                                            12
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 13 of 66




                               3. Piercing the Corporate Veil

       Finally, CVMI contends that the Court should pierce the corporate veil and find

Cy and Lauren personally liable for Hudson’s debt to CVMI because they dominated all

of the companies and caused them to commit fraudulent conveyances to avoid

Hudson’s obligations under the contract. See Dkt. No. 69-2 at 19. CVMI contends that,

as part of the Guarantee Agreement, Cy and Lauren “acknowledge[ed] and warrant[ed]

that [g]urantors derived or expect[ed] to derive financial and other advantage and

benefit, directly or indirectly, from the issuance of the [promissory n]ote to the

Redemption and Restructure, in an amount not less than the amount guaranteed . . . .”

Id. at 20-21 (quoting Dkt. No. 69-19 at 3). Moreover, CVMI argues that Cy and Lauren

Hudson did not treat Standard, Hudson, or Skunk Labs at arms-length, including

providing funds between the companies without any documentation. See id. at 21. In

addition, CVMI notes that, “[d]espite the intercompany transfers, Hudson . . . did not list

. . . Standard as a creditor in its bankruptcy petition,” but did list Billie Hudson, Jr. as a

secured creditor—who filed a claim in the bankruptcy case for over $10 million. Id.

CVMI posits that Cy and Lauren Hudson “personally caused every transaction to take

place, and signed every document related to the transactions on behalf of every Hudson

entity” and used Hudson to commit fraud by shifting money between the various LLCs

to cause Hudson to become judgment proof from claims by plaintiff by depleting it of all

of its assets pursuant to the Pledge and Purchase Money Security Agreement. See id.

at 22-23.



         B. Defendants’ Opposition to CVMI’s Motion for Summary Judgment



                                               13
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 14 of 66




        Defendants’ first contend that Hudson did not breach the parties’ contract

because CVMI committed a prior material breach by failing to timely deliver goods in the

agreed upon quantities under the contract and repudiated the contract by failing to

provide adequate assurances, thereby excusing Hudson’s performance prior to Hudson

failing to pay invoices. See Dkt. No. 75 at 2-13. 6 Defendants oppose CVMI’s fraudulent

conveyance cause of action, arguing that, because “CVMI’s breach of contract claim

fails,” CVMI is not considered a creditor under New York law and, therefore, “CVMI has

no standing to seek to invalidate any Hudson . . . transactions.” Id. at 14. Defendants

also argue that CVMI made misstatements concerning Hudson’s bankruptcy. See id.

In particular, defendants argue that CVMI’s statement that the bankruptcy trustee

recommended that Hudson’s bankruptcy petition be dismissed with no discharge is

inaccurate because Hudson filed for bankruptcy under Chapter 7 and “there is never a

discharge in a corporate Chapter 7 bankruptcy.” Id. (citing 11 U.S.C. § 727).

Defendants also contend that CVMI incorrectly states that the bankruptcy trustee

recommended that Hudson’s bankruptcy petition be dismissed; rather, defendants state,

the trustee “certified that the estate had been fully administered.” Id. (internal quotation

marks and citation omitted). Moreover, concerning Hudson’s bankruptcy, defendants

posit that “neither CVMI, nor any of the other creditors who attended the creditors’

meetings, objected to the closing of Hudson[’s] bankruptcy or requested standing to

initiate an adversary proceeding in the bankruptcy court for preferential or fraudulent



6
  Insofar as defendants oppose CVMI’s motion for summary judgment concerning plaintiff’s breach of
contract claim, defendants’ advance the same arguments and cite the same evidence in support of their
opposition as contained in their motion for summary judgment on their counterclaim. See Dkt. No. 75 at
2-13; see generally Dkt. No. Dkt. No. 70-8 (Defendants’ memorandum of law in support of summary
judgment on counterclaim). Accordingly, because defendants’ arguments in this regard are set forth in
detail below, the Court will not recite them twice.

                                                  14
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 15 of 66




transfer. And it is too late to do so now.” Id. at 15. Finally, defendants oppose CVMI’s

argument that the Court should pierce the corporate veil and hold Cy and Lauren

Hudson personally liable for Hudson’s debts. See id. In this regard, defendants argue

that, pursuant to the internal affairs doctrine, Hudson is subject to Texas Business

Organizations Code Section 21.223, which bars alter ego claims. See id.



        C. Defendants’ Motion for Summary Judgment on the Counterclaims for
                                   Breach of Contract

        Defendants state that “[t]he agreement between [Hudson and CVMI], while not

reduced to an executed, written contract, was reached in late 2016, via the acceptance

of [Hudson’s November 2016 PO] by CVMI.” Dkt. No. 70-8 at 2, 6 ¶ 4. Further,

defendants contend that “[p]roduction of the H-9 parts began in earnest in June 2017,”

and that “CVMI failed immediately and consistently to live up to its obligations.” Id. In

particular, defendants argues that CVMI breached the contract, thereby excusing their

performance, by: (1) failing to timely deliver the contracted-for component parts; (2)

failing to meet production milestones; (3) failing to communicate in a commercially

reasonable manner; (4) holding needed parts “hostage to force Hudson to pay for

unneeded parts”; (5) failing to produce contracted-for component parts to specifications;

and (6) producing “dangerously defective barrels” and refusing to remedy the defect. Id.

at 2.



                                 1. Detrimental Reliance

        Defendants first posit that, in contemplation of CVMI’s work under the contract,

“[o]n November 28, 2016, Hudson paid $41,466.15 to [nonparty] Trenton Forging


                                            15
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 16 of 66




Company for custom tooling required by CVMI.” Dkt. No. 70-8 at 6 ¶ 5. In addition,

Hudson states that, prior to CVMI commencing work on the H-9 project, “Hudson paid

CVMI $70,766.54 in expense reimbursements and tooling fees before ever receiving its

first article[.]” Id. Defendants argue that they paid these monies in “detrimental reliance

of [Hudson’s] agreement with CVMI.” Id.



                     2. Failure to Timely Produce and Ship Parts

       Further, Hudson argues that CVMI’s failure to timely produce and ship parts in

balanced shipments prevented Hudson from producing H-9s at the pace necessary to

sell completed handguns, thereby significantly disrupting Hudson’s cash flow and

ultimately causing Hudson to file bankruptcy. See Dkt. No. 70-8 at 1, 2. In support of

their contention that CVMI immediately failed to perform under the contract, defendants

rely on the pre-contract February 2016 email exchange between Cy Hudson and Moore.

See Dkt. No. 70-3 at 7 ¶ 7. Defendants posit that the February 2016 email exchange

committed CVMI to producing the “its first article within 16 weeks of the [November

2016] purchase order,” which “would have been on or around March 8, 2017,” and that

CVMI failed to perform on this obligation because “CVMI did not deliver the parts

necessary to assemble Hudson’s first article gun until July 27, 2017.” Id. at ¶ 8.

       Defendants also submit numerous emails in support of their contention that CVMI

experienced production delays from the beginning, which Hudson attempted to work

with CVMI to resolve. For example, an internal CVMI email from January 23, 2017,

indicates that Hudson “expect[ed] conforming product parts for the remaining 9 pcs on

the 15 total they need for 6/30/17 testing. I did not comment on this being doable or



                                            16
          Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 17 of 66




not” and that “[Hudson] would like to know if [CVMI] can ship a completed barrel on

Saturday (tomorrow) . . .,” to which CVMI personnel stated “I responded no initially to

this.” Dkt. No. 70-7 at 3. Another June 23, 2017, internal CVMI email stated that he

“just had a very painful phone call with . . . Hudson. They are requiring up to the hour

updates from here out.” Id. Further, a June 30, 2017 email from Cy Hudson to CVMI

stated that the “[c]urrent run time [for barrels] is too long to meet release schedule. . . .

Need to know if barrels can be run all shifts next week”; “[c]ommunication currently sub-

optimal. I didn’t receive the CVM[I] updates today that I requested from program

managers.” Id. at 15-16. A September 6, 2017 email from Lauren Hudson to CVMI

stated,

               “The release schedule date 8/5/17 shows us receiving 300
               by the beginning of the last week of Sept. It sounds like
               we’re still on track to make that, but I’m concerned about the
               needs beyond that[.] That release schedule was worst case
               scenario based on getting a critical component re-sourced[.]
               We will be sending an updated release schedule this Friday
               that accounts for some added capacity. As a projection for
               that, release we will be looking for weekly shipments totaling
               1100 in October.”

Dkt. No. 70-5 at 66. A July 5, 2017 email from CVMI to Cy Hudson acknowledged that

barrel production was “a day later then requested” and stated that it was “working to

improve.” Dkt. No. 70-3 at 14. Moreover, a series of September 2017 emails from

Lauren Hudson to personnel at CVMI shows that CVMI was not yet in “full production”

for barrels as of September 14, 2017, which CVMI noted in reply to Lauren Hudson’s

email in which she expressed that she was “officially stressed out on the lack of update

and response to request for release acknowledgement” by CVMI. Dkt. No. 70-5 at 58-

59.



                                              17
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 18 of 66




                          3. Failure to Deliver Balanced Shipments

        Defendants contend that CVMI breached the contract by failing to deliver parts in

balanced shipments, which prevented Hudson from being able to assemble and sell

completed H-9s, which negatively affected its cash flow; caused it to lose out on

revenue and prevented it from making payments to CVMI; and ultimately led to its

bankruptcy. See Dkt. No. 70-8 at 1, 2, 8-9. In support of this argument, defendants

state that CVMI’s first two shipments consisted of 123 barrels, which were received in

June 2017. 7 On July 19, 2017, Hudson received 7 strikers from CVMI, at which point,

Hudson “still could not build a single gun.” Id. at ¶ 8. Defendants posit that it was not

until July 27, 2017, that “Hudson . . . received 5 strikers, at which point it could build 5

guns,” but that it was responsible for making payments on all parts received up to that

date. Id. Unbalanced shipments from CVMI continued, defendants argue, which limited

Hudson to the production of only 11 H-9s for sale between June 29, 2017, to September

7, 2017. See id. at ¶ 9. Defendants assert, that “[a]s of October 1, 2017, Hudson ha[d]

paid CVMI $138,944.09, and had received parts enabling Hudson to sell 35 guns.” Id.

at ¶ 10. Further, defendants explain that the wholesale value of a single H-9 was

$799.96, see id.; therefore, defendants contend, “through October 1, 2017, in over three

months of production, CVMI had provided parts sufficient to generate just $27,298.60 in

revenue, whereas, if CVMI had supplied 2,500 of each part per month, Hudson would

have been able to realize $5,849,700.00 in revenue. Id. Defendants calculate the




7
   Defendants appear to have mistakenly reversed the dates of the receipt of CVMI’s first two shipments
of barrels in their memorandum of law in support of summary judgment. See Dkt. No. 70-8 at 7 (“CVMI’s
first shipment to Hudson was 18 barrels, received by Hudson on June 29, 2017. CVMI’s next shipment
was 105 barrels, received by Hudson on June 13, 2017.”). However, it is undisputed that Hudson
received 105 barrels as of June 29, 2017.

                                                  18
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 19 of 66




alleged lost profits by multiplying 10,000 by the whole sale value of a single H-9 of

$799.96. See id. at n.41.

       Defendants also submit evidence indicating that the parties modified the

quantities required to be produced and delivered under the contract in August 2017,

because CVMI was unable to meet the release of 2,500 parts per month of each part as

contemplated in the contract. For example, a September 6, 2017 email from Lauren

Hudson to CVMI personnel inquired about the delay in the shipment of strikers, stating

              [t]he release schedule date 8/5/17 show [Hudson] receiving
              300 by the beginning of the last week of Sept. It sounds like
              we’re still on track to make that, but I’m concerned about the
              needs beyond that[.] That release schedule was worst case
              scenario based on getting a critical component re-sourced[.]
              We will be sending an updated release schedule this Friday
              that accounts for some added capacity. As a projection for
              that, release we will be looking for weekly shipments totaling
              1100 in October.

Dkt. No. 70-5 at 66 (emphasis added). In response, CVMI personnel indicated to

Lauren Hudson that

              the latest update from 8/31 indicated parts would be going to
              HT today, 9/6, we did have a 1.5-2 day delay for a
              mechanical issue on Friday/yesterday unfortunately but this
              has been resolved and parts are now running again. We are
              still on track to get the 300+ to you for last week of Sept and
              the 1100/month should be able to be met with current
              operators capacity. Do you expect the 1100/month to
              continue for the full 10k order quantity?

Id. (emphasis added). Further, emails from Lauren Hudson to Moore in late 2017,

indicate that the 300/week production pace was contemplated through early 2018. See

Dkt. No. 70-3 at 72 (October 29, 2017 email from Lauren Hudson to Moore, stating

“[a]ttached is the current release schedule by component (the business week that

components leave your facility) . . . basically working to 300/wk for the next 12 weeks


                                            19
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 20 of 66




with the intent to ramp up.”); Dkt. No. 70-5 at 70 (November 17, 2017, email from

Lauren Hudson to Moore, stating “We need to know that the pipeline is being filled to

support shipping parts in even quantities no more than 300/week at this time and ready

to ramp w/ the slides that CVM is able to bring online []FAI planned week of

2/12/2018[].”); Dkt. No. 70-3 at 25 (December 21, 2017 email from Lauren Hudson to

CVMI, containing weekly production schedule of 300 parts per week).



                                      4. Repudiation

       Defendants next contend that their performance under the contract was excused

because CVMI repudiated the contract by (1) failing to provide adequate assurances of

performance, (2) failing to communicate in a commercially reasonable manner, and (3)

focusing on other projects while misleading defendants. See Dkt. No. 70-8 at 9-15. In

support of these contentions, defendants submitted numerous emails from Lauren

Hudson inquiring about production schedules and indicating Hudson’s concerns with

CVMI’s delays and communication, including a September 11, 2017, email from Lauren

Hudson to CVMI in which she attached an updated release schedule and asked

personnel at CVMI, “[w]hat else, at this point, is CVM[I] missing from Hudson that

will allow us to hit our targets?” Dkt. No. 70-5 at 59. Defendants posit that “[t]his

email was clearly . . . a request for CVMI to commit to a level of production[] or[] explain

why it could not do so and propose what it could do.” Dkt. No. 70-8 at 11. Lauren

Hudson sent a follow-up email on September 13, 2017, stating “I’m officially stressing

out on the lack of update and response to request for release acknowledgement. Are

we on track? Please let me know ASAP,” and “[c]an you please send an update on all



                                             20
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 21 of 66




parts. Haven’t seen a confirmation on the intended barrel release schedule.” Dkt. Nos.

70-5 at 44; 70-7 at 5. Lauren also sent a follow-up email on September 14, 2017, in

which she stated “[t]hanks for the update. Are you confident we can hit our release

schedule?” Dkt. No. 70-5 at 58.

       CVMI responded on September 14, 2017, stating that it “apologize[d] for the

delay” and that it had “135 completed barrels at quality, 5 for FAI” and “an additional

225 at final turn,” along with “5 prototype threaded barrels, shooting to be machined by

next Friday”; CVMI also indicated to Lauren Hudson that it was “compiling [its] notes”

regarding strikers to try to “create a clear direction.” Dkt. No. 70-5 at 58. Defendants

contend that CVMI’s “failure to respond to th[e] question” of whether it was confident it

could hit the proposed release schedule constituted a “failure to respond to Hudson’s

request for adequate assurances” and constituted “a repudiation of the contract under

[N.Y. U.C.C. §] 2-609,” which “excused [Hudson] from its obligation to pay CVMI[]

pursuant to [N.Y. U.C.C. §] 2-610(c).” Dkt. No. 70-8 at 12.

       Defendants also submit an internal CVMI email from September 19, 2017, in

which CVMI personnel stated, “I am uncomfortable sending Hudson confirmation of the

order/forecast with the lack of focus on the barrel. For over a month I have been

requesting that Brian work on the cycle time with no results, because SpaceX or GD is

more important.” Dkt. No. 70-7 at 5. On September 25, 2017, CVMI sent Hudson a

production update and forecast for production, which stated that CVMI’s “weekly

capacity” for grips was at “279 grips” per week “though we have yet to reach this level of

output. This is my largest concern. There is much room for improvement, more

machines, more hours, shorter programs. This must be addressed”; barrel production



                                            21
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 22 of 66




capacity was “around 300 units/week”; and striker production capacity was “750+ per

week if machine is dedicated to Hudson strikers.” Dkt. No. 70-3 at 20. CVMI also noted

that the following shipments of components were possible: for grips, “9/29, qty 100Week

of 10/2, qty 250Week of 10/9, qty 250Week of 10/16, qty 360”; for strikers, CVM has

only sent FAI samples. Qty 500 on hand at CVM. Hudson will need 164 shipped to bring

inventory to match grips, then follow grip schedule”; and for barrels, “Hudson has 105

on hand CVM has 268 projected ready for shipment 9/26. Hudson will need 59 shipped

to bring inventory to match grips, then follow grip schedule.” Id. at 21. However, an

October 5, 2017 email from Lauren Hudson to CVMI personnel indicated that “all parts

are currently behind the submitted release schedule dated 9/11/17. As of the start of

this week, each part was behind by: [g]rips: 748[; b]arrel: 657[; s]triker: 300.” Dkt. No.

70-5 at 35. Lauren Hudson emphasized that Hudson “d[id] not want . . . the strikers or

barrels to be ramped up unless their release [wa]s synchronized with the grip” and that

“[s]ynchronized parts release [was] crucial for cash flow,” [e]ven though all parts are

behind, [Hudson] ha[s] to have them in similar cumulative quantities to build complete

guns and keep money coming in. [Hudson has] no use for 500 strikers this week if [it]

only ha[s] 89 grips.” Id. She also requested that CVMI provide “daily updates

re[garding] production and shipments.” Id. Lauren Hudson reiterated the need for

synchronized shipping again in December 2017 when she sent CVMI an updated

production schedule, requesting that parts be shipped “in the same quantity” at 300

parts per week. Dkt. No. 70-3 at 25.

       Defendants also submit email correspondence from January 2018, in which

Lauren Hudson again made repeated requests concerning CVMI’s “suspected schedule



                                             22
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 23 of 66




slip” for slides, which she indicated was “extremely concerning for planning purposes”

and “cash flow problems,” to which CVMI replied “[p]rogress is being made on all fronts

but we still have work to do on building fixtures, programming, manufacturing/obtaining

the required gauging, etc. The original first article due date was 2/16. The current

projection for the first article is 3/7.” Dkt. No. 70-3 at 73, 74. However, in February

2018, Moore indicated internally that he had “talked to Hudson and was able to push

FAI out to the week of 3/5, but they were kicking and screaming. I blamed the 3 tools

that are late (for angled hole). Let’s work together to figure out how to make this

happen asap,” to which CVMI personnel replied that his “current projection for Hudson

slides 5 piece FA completion [wa]s 3/23.” Dkt. No. 70-7 at 57. Moreover, defendants

point to internal CVMI emails in which CVMI’s tooling and methods manager, Ray

VaGuilder (“VanGuilder”) stated, among other things, that the Hudson “project is a

monster” and that “[i]t is no secret that [CVMI] has communication issues,” which

defendants contend constitutes an admission of poor communication with Hudson by

CVMI. Dkt. No. 70-7 at 22; see Dkt. No. 70-8 at 15 ¶ 24.



                            5. Production of Defective Grips

       Next, defendants argue that CVMI’s production of 896 defective grips caused

magazines to fall out of guns, which resulted in damage to Hudson’s reputation and

caused Hudson direct economic harm in the amount of $39,447.55 that consisted of

“money actually spent by Hudson as a result of the grip defects—not including lost

revenues/profits from delays, etc.” See Dkt. No. 70-8 at 15. In support of this

contention, defendants produce numerous emails indicating that, beginning in early



                                             23
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 24 of 66




March 2018, Hudson informed CVMI that customers were reporting that magazines

were falling out of the grips when firing or racking the slide forward and that Hudson had

“determined that the cause of the problem [wa]s with one of the dimension[s] on the

grip.” Dkt. No. 70-7 at 25. CVMI responded on March 9, 2018, and acknowledged that

it had “found [that] the issue [wa]s in [CVMI’s] tooling and . . . inspection method[, which]

did not enable the operator to inspect the full depth of this feature,” and notifying

Hudson that “all parts [CVMI] ha[d] in house ha[d] th[e] issue” and that “[t]he 200 pieces

[CVMI] had planned to ship today will not be going and will be reworked on Monday with

plans to ship by Tuesday.” Id. at 26. Further, CVMI noted that “[s]ince this was found,

we have modified our [inspection procedures] to check this to full depth. I am also in

the process of designing a functional gage that will inspect along with the trigger

dimensions we had an issue with.” Id.



                           6. Production of Defective Barrels

       Defendants also argue that CVMI’s production of “catastrophically defective

barrels” caused Hudson “direct economic damages.” Dkt. No. 70-8 at 16. Defendants

posit that CVMI’s production of defective barrels constituted a breach of the contract

that entitles them to damages under N.Y. U.C.C. § 2-714(1), including incidental and

consequential damages under N.Y. U.C.C. § 2-715. See id. at 18. Defendants submit

email correspondence indicating that several H-9 barrels “bl[ew] up during testing.” Dkt.

No. 70-7 at 28. Internal email correspondence at CVMI in late April 2018, stated that

“[a]ll products should be quarantined asap,” CVMI needed to “re-inspect everything,”

and that “[w]hoever is inspecting this feature should be re-trained.” Id. Upon



                                             24
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 25 of 66




inspection, CVMI “found samples that d[id] no[t] conform to the surface finish callout on

the print” and noted that “[s]ome of them look quite ghastly.” Id. Moore indicated to

CVMI’s barrel production team members that “it [wa]s absolutely unacceptable and

embarrassing for CVM[I] to ship product in this condition. How are we monitoring this?

I would like to see the data.” Id. CVMI personnel communicated to Hudson in early

May 2018, stating “[p]lease return the 250 pcs we talked about over the phone on

RA00638. Also, please return any of the remaining suspect barrels (139 and 198 pc

Lots) for inspection/rework if needed at CVMI on the same RA#.” Dkt. No. 70-3 at 31.

In addition, defendants provide a July 2018 email correspondence from Hudson to

CVMI indicating that Hudson would be returning 77 barrels for various defects, including

“chatter/tool marks” and improper dimensions. Dkt. No. 70-7 at 49. Hudson informed

CVMI that the 77 barrels being returned included 75 warranty returns and “[two] that

were received with no rifling. The Corrective action that you took after the last round of

[testing] failed.” Id. In total, defendants aver that “Hudson was forced to return 585

barrels,” which resulted in damages of $54,452.26.” Dkt. No. 70-8 at 18 ¶ 31.



                         7. Breach of Pay to Ship Agreement

       Finally, defendants contend that, due to CVMI’s inability to meet production goals

or provide balanced shipments, Hudson was unable to generate sufficient revenue and

fell behind on its debt to CVMI. See Dkt. No. 70-8 at ¶ 33. “Between January 4, 2018[,]

and May 17, 2018, Hudson paid CVMI $598,634.62 in attempts to pay down the

outstanding invoices.” Id. at 19 ¶ 34. Thereafter, defendants posit, the parties agreed

that they would operate on a pay to ship basis, meaning that CVMI would ship product



                                            25
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 26 of 66




on receipt of payment by Hudson. See id. at ¶ 35. According to defendants, CVMI and

Hudson operated under the pay to ship agreement between June 8, and June 22, 2018;

however, defendants contend that some of these shipments included defective parts

that had to be returned to CVMI. See id. Defendants state that, “when defective parts

were returned to CVMI, they were credited against the oldest invoice, not against the

shipping credit.” Id. Defendants proffer an internal CVMI email in support of this

contention which states, “assuming we agree parts are indeed faulty the logical thing to

do is to apply them to the oldest open invoices against their account. NOT to use them

as a credit balance we can ship against (which is what I think [Hudson] is referring to).”

Dkt. No. 70-7 at 53 (internal quotation marks omitted). Further, defendants contend that

because of CVMI’s decision to credit the returns to Hudson’s oldest invoices instead of

the shipping credit, Hudson ran out of money to pay CVMI by August 2018, and CVMI

refused to ship any further product and “abandoned Hudson and shifted its attention to

working on Hudson’s competitor’s products.” Dkt. No. 70-8 at 19 ¶ 36. Defendants

argue that the foregoing entitles them to damages pursuant to N.Y. U.C.C. §§ 2-714

and 2-715. See id.



 D. CVMI’s Opposition to Defendants’ Motion for Summary Judgment and Cross
     Motion for Summary Judgment to Dismiss Defendants’ Counterclaims

       CVMI oppose defendants’ motion for summary judgment and cross-moves for

summary judgment dismissing defendants’ counterclaim. See Dkt. No. 74. CVMI first

avers that defendants’ brief in support of summary judgment on its counterclaim is a

“[h]odgepodge of statements without citation to a single case and should fail on that

ground alone.” Dkt. No. 74-1 at 10 (citing N.D.N.Y.L.R 7.1). CVMI contends that,


                                            26
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 27 of 66




insofar as defendants claim that they detrimentally relied on CVMI, such claim must fail

“because there is no independent cause of action for detrimental reliance and there can

be no other equity-based claim because a contract governs the parties’ relationship.”

Id. at 10-11. Second, CVMI argues that defendants’ breach of contract claim based on

untimely delivery, imbalanced shipments, and inadequate quantities “fails as a matter of

law because time was not of the essence and the parties modified the schedule.” Id. at

11. In particular, CVMI avers that the statement “[p]arts to be released in 2500 piece

monthly quantities starting 2/1/2017” was a “comment that Hudson added to its

purchase order,” and “reference[d] a desired start date for performance” but “does not

clearly and unequivocally demand that time be of the essence.” Id. at 12. CVMI also

contends that Hudson’s reliance on the March 8, 2017 delivery date is flawed, arguing

that “Hudson . . . derived that date from an email that CVMI sent in February 2016, 8

months before the purchase order, which referred to an estimated delivery schedule for

samples, not final products, and suggested that there could be an even longer time

frame.” Id. In addition, CVMI argues that, insofar as “Hudson purported to add a

contractual term for a date of performance into its purchase order, it was legally

ineffective” because CVMI’s Terms and Conditions governed the parties’ agreement

and expressly provided that “[a]ll agreements are contingent upon . . . other delays

unavoidable and beyond CVMI control,” which made any proposed date of performance

a mere forecast. Id. CVMI also contends that its Terms and Conditions precluded

Hudson from adding contractual terms that were inconsistent with CVMI’s terms. See

id.




                                            27
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 28 of 66




       Third, CVMI contends that the parties’ agreement did not contain a provision

requiring balanced shipments of prescribed quantities. See Dkt. No. 74-1 at 14. CVMI

notes that defendants’ argument in this regard relies on the phrase regarding the

release of 2,500 parts per month starting February 1, 2017, which they posit pertains to

CVMI’s price quote; however, CVMI argues that this is erroneous because “CVMI’s

initial sales quote, which served as the offer to this contract, contained no such

language.” Id. In any event, CVMI argues, “even if the statement were considered a

term of the parties’ contract, the term was modified and waived through the parties’

performance and by subsequent agreements.” Id. at 15. In particular, CVMI argues

that Hudson’s acceptance of later deliveries in differing quantities waved any provision

regarding delivery dates and amounts. See id. at 17. Moreover, CVMI argues, Hudson

modified delivery dates, parts designs, and amounts over the course of the parties’

relationship. See id. CVMI observes that Hudson’s November 17, 2017 email expressly

stated that Hudson “needed to know that the pipeline is being filled to support shipping

parts in even quantities no more than 300/week at this time . . . .” Id. at 18 (quoting Dkt.

No. 70-5 at 70). Moreover, CVMI points out that in June 2018, as Hudson states in

support of its counterclaim, the parties modified the terms of the delivery dates and

amounts to a “pay to ship basis.” Id.

       Fourth, CVMI contends that defendants’ repudiation claim fails. See Dkt. No. 74-

1 at 19. CVMI argues that it responded to Hudson’s various email requests regarding

shipments and quantities and attempted to ensure Hudson that CVMI intended to

perform and provide the goods requested as scheduled; therefore, CVMI urges, its

responses cannot be considered repudiation or lack of assurance. See id. at 19, 22.



                                             28
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 29 of 66




Further, CVMI avers that “Hudson’s emails cannot be considered demands for

adequate assurances because they do not clearly state that Hudson will not perform

absent the assurances.” Id. at 21-22. Moreover, CVMI argues, defendants were not

entitled to demand assurances regarding balanced shipments of certain quantities

because neither was required under the contract. See id. at 22. In any event, CVMI

argues, defendants failed to pursue the proper remedies for repudiation under N.Y.

U.C.C. § 2-610, as defendants “continued to perform, continued to insist on

performances from CVMI, and accepted performances from CVMI.” Id. at 23.

      Fifth, CVMI avers that defendants’ counterclaim for damages due to defective

grips and barrels fails. See Dkt. No. 74-1 at 24. CVMI notes that defendants cite no

caselaw and rely exclusively on N.Y. U.C.C. §§ 2-714 and 2-715 in support of this

contention. See id. Further, CVMI argues that defendants have failed to identify any

valid damages for these claims. See id. CVMI contends that, once Hudson returned

the nonconforming parts to CVMI, CVMI credited Hudson the cost of the returned parts,

which it took off of Hudson’s outstanding balance. See id. In particular, CVMI cites a

June 19, 2019 email from Carla Weaver at Hudson to CVMI asking, “Can you apply it to

the oldest invoice?” in reply to an email from personnel at CVMI stating, “Thank you for

the 50k wire we just received. There were no notes . . . I don’t know what invoices to

apply it to.” Dkt. No. 74-17 at 2. CVMI argues that this email belies defendants’

contention that Hudson was unaware that the returns would be credited to its oldest

invoices, rather than its shipping balance. See Dkt. No. 74-1 at 24. Moreover, CVMI

argues that defendants are not entitled to consequential damages because they have

not “submitted evidence that shows any subsequent malfunction of a completed gun



                                           29
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 30 of 66




was directly traceable to a non-conforming part and not the fault of some other

problem.” Id. at 25. Alternatively, CVMI argues that defendants’ claim for damages

based on the allegedly non-conforming parts fails because “CVMI’s terms and

conditions explicitly limit potential damages to exclude any expenses incurred by other

parties in connection to repair or replacement of its goods.” Id. at 26. CVMI contends

that defendants cannot recover damages based on allegedly lost profits and argues that

defendants’ claims in this regard are speculative and do not satisfy the strict standard

for proving such damages required for a new business. See id. CVMI also notes that at

the time Hudson filed bankruptcy, it was over $11 million in debt. See id. Finally, CVMI

argues that defendants fail to state a claim for breach of contact based on CVMI’s

refusal to deliver goods when Hudson stopped paying pursuant to the pay to ship

agreement the parties reached in June 2018, because, contrary to defendants’

contention in this regard, CVMI properly stopped shipping product to Hudson in August

2018 when Hudson communicated that it was no longer able to pay. See id.



                     E. CVMI’s Reply to Defendants’ Opposition

       CVMI contends that defendants do not dispute that they received goods from

CVMI for which they failed to pay, offer no contradictory evidence, and cited no case

law in support of their contention that they were excused from payment. See Dkt. No.

76 at 4. CVMI argues that, for the reasons set forth in its cross motion, see Dkt. No. 74,

defendants failed to establish that CVMI breached the contract and, even assuming it

did, defendants’ refusal to pay for goods that Hudson accepted was not a valid remedy

under N.Y. U.C.C. §§ 2-607 or 2-714. See id. at 5-9. Further, CVMI contends that



                                            30
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 31 of 66




defendants are incorrect in arguing that CVMI lacks standing to bring a claim for

fraudulent conveyance on the basis that CVMI does not have a valid breach of contract

claim. See id. at 9. CVMI also contends that defendants misconstrue its argument

regarding Hudson’s bankruptcy petition, and state that it cited Hudson’s bankruptcy

petition to demonstrate that, at the time of the May 10, 2018 conveyances, Hudson was

insolvent and undercapitalized. See id. Finally, CVMI argues that defendants’ reliance

on Texas Business Organizations Code § 21.223 for the proposition that Cy and Lauren

Hudson cannot be held personally liable for Hudson’s debts is misplaced because,

under subsection (b), “individual owners of a corporation may still be held liable when

an obligee can prove that the corporation was used to perpetrate an actual fraud for the

direct benefit of the owners.” Id. at 11. CVMI contends that the documentary evidence

establishes that Cy and Lauren Hudson admitted to personally benefiting from the

conveyances and that CVMI has established actual fraud based on the pledge of all of

Hudson’s assets to Billie Hudson, Jr. See id.



                                 F. Defendants’ Reply

      In reply to CVMI’s motions, defendants reassert that the parties’ agreement

required that 2,500 of each part be delivered to Hudson each month and “include[d] an

understanding that one of each part [wa]s needed to make each Hudson H-9.” Dkt. No.

77 at 2. Defendants also contend that CVMI’s argument that the parties’ agreement did

not contain a time is of the essence term is unpersuasive because a time is of the

essence term applies only to real estate contracts and not to contracts for the sale of

goods between merchants. See id. Further, defendants contend that CVMI is incorrect



                                            31
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 32 of 66




in asserting that the parties’ agreement did not require CVMI to make balanced

shipments and argue that, pursuant to N.Y U.C.C. 2-209(1), when CVMI “confirmed” the

phrase “Parts to be released in 2,500 piece monthly quantities starting 2/1/17,”

“it became part of the contract.” Id. at 3 (internal quotation marks omitted). Finally,

defendants appear to argue that the parties’ course of performance did not modify the

contract, such that Hudson’s acceptance of the “trickle of parts” from CVMI did not

waive the requirement to make timely and balanced monthly deliveries of 2,500 of each

part. See id. at 3-4.



                                      III. Discussion

                                    A. Legal Standard

       Summary judgment may be granted only if the submissions of the parties taken

together “show[] that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). “The party moving for summary

judgment bears the initial burden of showing, through the production of admissible

evidence, that no genuine issue of material fact exists.” Price v. Oropallo, No. 9:13-CV-

0563 (GTS/TWD), 2014 WL 4146276, at *4 (N.D.N.Y. Aug. 19, 2014) (citing Salahuddin

v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006)). Facts are material if they may affect

the outcome of the case as determined by substantive law. See Anderson, 477 U.S. at

248. A dispute of fact is “genuine” if “the [record] evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. “In determining whether

summary judgment is appropriate, [the Court will] resolve all ambiguities and draw all



                                             32
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 33 of 66




reasonable inferences against the moving party.” Skubel v. Fuoroli, 113 F.3d 330, 334

(2d Cir.1997).

       Only after the moving party has met this burden is the nonmoving party required

to produce evidence demonstrating that genuine issues of material fact exist. See

Salahuddin, 467 F.3d at 272-73. The nonmoving party must do more than “simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “Conclusory allegations,

conjecture and speculation . . . are insufficient to create a genuine issue of fact.” Kerzer

v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998). A party opposing summary judgment

is required to submit admissible evidence. See Spiegel v. Schulmann, 604 F.3d 72, 81

(2d Cir. 2010) (“It is well established that in determining the appropriateness of a grant

of summary judgment, [the court] . . . may rely only on admissible evidence.”) (internal

quotation marks and citation omitted). “Statements that are devoid of any specifics, but

replete with conclusions, are insufficient to defeat a properly supported motion for

summary judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999).

“‘The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the

plaintiff.’” Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005) (brackets

omitted) (quoting Anderson, 477 U.S. at 252).

       When considering cross-motions for summary judgment, a court “must evaluate

each party's motion on its own merits, taking care in each instance to draw all

reasonable inferences against the party whose motion is under consideration.” Hotel

Employees & Rest. Employees Union, Local 100 of New York, New York & Vicinity, AFL



                                              33
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 34 of 66




CIO v. City of New York Dep’t of Parks & Recreation, 311 F.3d 534, 543 (2d Cir.2002)

(quoting Heublein, Inc. v. United States, 996 F.2d 1455, 1461 (2d Cir.1993)). “[N]either

side is barred from asserting that there are issues of fact, sufficient to prevent the entry

of judgment, as a matter of law, against it [and] a district court is not required to grant

judgment as a matter of law for one side or the other.” Heublein, 996 F.2d at 1461.



                                        B. Analysis

                              1. Goods Sold and Delivered

       The parties do not dispute that New York law applies to this diversity action as to

the contractual dispute. Because the transaction between the parties involved the sale

of goods, it is governed by Article 2 of the U.C.C. See N.Y. U.C.C. § 2-102; Long Island

Lighting Co. v. Imo Indus. Inc., 6 F.3d 876, 887-88 (2d Cir.1993) (observing that, in New

York, contracts for the sale of goods are governed by Article 2 of the UCC).

       “To recover on a claim for goods sold and delivered, a plaintiff must show that:

(1) it had a contract with the buyer; (2) the buyer failed to pay the purchase price; and

(3) the buyer accepted the goods.” Kasper Glob. Collection & Brokers, Inc. v. Glob.

Cabinets & Furniture Mfrs. Inc., 952 F. Supp. 2d 542, 571 (S.D.N.Y. 2013); see also

N.Y. U.C.C. § 2-709(1)(a) (“When the buyer fails to pay the price as it becomes due the

seller may recover, together with any incidental damages under the next section, the

price of goods accepted . . . .”). Goods are deemed accepted when a buyer:

              (a) after a reasonable opportunity to inspect the goods
              signifies to the seller that the goods are conforming or that
              he will take or retain them in spite of their non-conformity; or




                                              34
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 35 of 66




             (b) fails to make an effective rejection (subsection (1) of
             Section 2-602), but such acceptance does not occur until the
             buyer has had a reasonable opportunity to inspect them; or

             (c) does any act inconsistent with the seller's ownership; but
             if such act is wrongful as against the seller it is an
             acceptance only if ratified by him.

N.Y. U.C.C. § 2-606(a)-(c).

      Here, the parties do not dispute that Hudson had an agreement with CVMI for the

sale of goods. See Dkt. No. 50 at 5 ¶ 29; Dkt. No. 70-8 at 2, 6 ¶ 4. Further, CVMI has

proffered unpaid invoices for parts that Hudson accepted, but failed to paid, which total

$426,593.87. See Dkt. Nos. 69-1 at 3-7 ¶¶ 17-22; 69-2 at 23. Defendants do not

dispute that Hudson did not pay those invoices or that it did not accept the goods

itemized therein, and do not refute CVMI’s contention that it attempted to sell those

goods to third parties. See Dkt. No. 75 at 6 ¶ 9; Dkt. No. 77 at 2-4. Moreover,

defendants do not offer any admissible evidence to contradict CVMI’s invoices. Thus,

CVMI has established a prima facie claim for goods sold and delivered. See Kasper

Glob. Collection & Brokers, Inc., 952 F. Supp. 2d at 571; N.Y. U.C.C. § 2-709(1)(a).

However, it is well settled under New York law that “a buyer may defeat or diminish a

seller's substantive action for goods sold and delivered by interposing a valid

counterclaim for breach of the underlying sales agreement.” Created Gemstones v.

Union Carbide Corp., 47 N.Y.2d 250, 255, 417 N.Y.S.2d 905, 391 N.E.2d 987 (1979).

Accordingly, Hudson’s acceptance, alone, does not end the Court’s inquiry. See id.



              2. Defendants’ Counterclaims and CVMI’s Cross Motion

                                     a. Repudiation



                                            35
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 36 of 66




       In support of their motion for summary judgment on their counterclaim and in

opposition to CVMI’s motion and cross motion, defendants do not dispute that Hudson

failed to pay the aforementioned invoices; however, defendants argue that CVMI

repudiated the contract by failing to provide Hudson with adequate assurances. See

Dkt. No. 70-8 at 9-15. N.Y. U.C.C. § 2-609 provides parties to a contract for the sale of

goods with a right to adequate assurances of performance. Section 2-609 provides:

              (1) A contract for sale imposes an obligation on each party
              that the other's expectation of receiving due performance will
              not be impaired. When reasonable grounds for insecurity
              arise with respect to the performance of either party the
              other may in writing demand adequate assurance of due
              performance and until he receives such assurance may if
              commercially reasonable suspend any performance for
              which he has not already received the agreed return.

              (2) Between merchants the reasonableness of grounds for
              insecurity and the adequacy of any assurance offered shall
              be determined according to commercial standards.

              (3) Acceptance of any improper delivery or payment does
              not prejudice the aggrieved party's right to demand adequate
              assurance of future performance.

              (4) After receipt of a justified demand failure to provide within
              a reasonable time not exceeding thirty days such assurance
              of due performance as is adequate under the circumstances
              of the particular case is a repudiation of the contract.

N.Y. U.C.C. § 2-609(1)-(4). Pursuant to N.Y. U.C.C. § 2-610(c), “[w]hen a party

repudiates a contract with respect to performance not yet due the loss of which will

substantially impair the value of the contract to the other, the aggrieved party may: . . .

suspend his own performance . . . .”

       Here, Lauren Hudson’s September 2017 emails in which she asked CVMI it

needed anything further from Hudson to allow it to hit production targets and whether



                                             36
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 37 of 66




CVMI was confident that it would be able to meet release schedules cannot properly be

considered demands to provide assurance of performance, as the emails “make no

reference to [N.Y.] U.C.C.[ and] do[] not track the language of [N.Y.] U.C.C. § 2-609(1).”

In re Beeche Sys. Corp., 164 B.R. 12, 17 (N.D.N.Y. 1994). In addition, the emails do

not contain any “clear demand for assurance so that all parties are aware that, absent

assurances, the demanding party will withhold performance.” BonWorth, Inc. v.

Runway 7 Fashions, Inc., No. 17-CV-9712 (PAE), 2019 WL 3202930, at *11 (S.D.N.Y.

July 16, 2019) (internal quotation marks, brackets, and citation omitted).

       “The determination whether the assurance given was adequate is a factual

question dependent on the circumstances of the case.” Nat'l Fuel Gas Distribution

Corp. v. TGX Corp., No. 84-CV-1372E, 1992 WL 170819, at *6 (W.D.N.Y. July 10,

1992). However, in this case, regardless of the adequacy of CVMI’s responses, CVMI

correctly avers that defendants did not elect to cancel the contract or stop its

performance—rather, it continued to perform under the contract for nearly a year after

the alleged September 2017 failure to provide assurances and gave no notice to CVMI

that it was withholding its right to cancel the contract on that basis. See Dkt. No. 74-1 at

22-23; see Nat'l Fuel Gas Distribution Corp., 1992 WL 170819, at *9 (citing official

comment no. 4 to N.Y. U.C.C. § 2-610, which states that, “[a]fter repudiation, the

aggrieved party. . . is left free to proceed at any time with his options under this section,

unless he has taken some positive action which in good faith requires notification to the

other party before the remedy is pursued,” and concluding that continuation of

performance under the contract constitutes positive action requiring notification

(emphasis added)). Indeed, following CVMI’s alleged failure to provide assurances,



                                             37
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 38 of 66




Hudson continued to order products from CVMI and pay for them, and even ordered

slides from CVMI—an additional component part that was not originally contracted for.

See Dkt. No. 74-1 at 23; Dkt. No. 70-2 at 4 ¶ 19 (Cy Hudson declaration stating, “[o]n

November 14, 2017[,] Hudson sent a purchase order for 2000 slides.”); Dkt. No. 70-5 at

68 (Hudson’s first purchase order for 2,000 slides at $132.00/slide). Thus, Hudson’s

repudiation claim fails as a matter of law based on its continued performance under the

contract following the alleged repudiation without providing notification that it was

reserving its right to cancel the contract on that basis. See, e.g., Nat'l Fuel Gas

Distribution Corp., 1992 WL 170819, at *10 (holding that, where the plaintiff did not

cancel the contract or notify the defendant that it was reserving its right to do so

following the defendant’s failure to provide adequate assurances and continued to

perform under the contract, the plaintiff was not entitled to terminate the contract on that

basis nearly a year after a court decision finding that the plaintiff was entitled to

adequate assurances and three years since it made its initial demand for such

assurances). Consequently, defendants’ counterclaim insofar as it is premised on

repudiation is denied, CVMI’s cross motion to dismiss this claim is granted, and the

claim is dismissed with prejudice.



                                   b. Breach of Contract

       A “[p]laintiff must prove four elements to make out a valid claim for breach of

contract under New York law: ‘[1] formation of a contract, [2] performance by the

plaintiff, [3] breach and [4] ‘resulting damage.’” Genger v. Genger, 663 F. App’x 44, 48




                                              38
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 39 of 66




(2d Cir. 2016) (summary order) (quoting McCormick v. Favreau, 82 A.D.3d 1537, 1541,

919 N.Y.S.2d 572 (2011) (internal quotation marks and citation omitted)).

       As a general matter, “a contract for the sale of goods for the price of $500 or

more is not enforceable . . . unless there is some writing sufficient to indicate that a

contract for sale has been made between the parties and signed by the party against

whom enforcement is sought . . . .” N.Y. U.C.C. § 2-201(1). However, the exchange of

forms may be sufficient to create a contract pursuant to N.Y. U.C.C. § 2-207. Under

section 2-207,

              A definite and seasonable expression of acceptance or a
              written confirmation which is sent within a reasonable time
              operates as an acceptance even though it states terms
              additional to or different from those offered or agreed upon,
              unless acceptance is expressly made conditional on assent
              to the additional or different terms.

N.Y. U.C.C. § 2-207(1). Where, as here, the exchange of form occurs between

merchants, additional terms “become part of the contract unless: (a) the offer expressly

limits acceptance to the terms of the offer; (b) they materially alter it; or (c) notification of

objection to them has already been given or is given within a reasonable time after

notice of them is received.” Id. at § 2-207(2)(a)-(c).

       Here, defendants state that, “[t]he agreement between [Hudson and CVMI], while

not reduced to an executed, written contract, was reached in late 2016, via the

acceptance of [Hudson’s November 2016 PO] by CVMI.” Dkt. No. 70-8 at 2, 6 ¶ 4. In

its memorandum of law in support of summary judgment, CVMI states that, “[t]he parties

entered a contract [sic] for the sale of goods on November 4, 2016.” See Dkt. No. 69-1

at 2 ¶ 9. CVMI also states that the parties’ contract was formed pursuant to N.Y. U.C.C.

§ 2-204. See Dkt. No. 74-1 at 11. CVMI argues that its October 2016 price quote


                                               39
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 40 of 66




(Quote Q61280) was a “offer” that was subject to CVMI’s “Terms and Conditions, which

specified that a purchase order responding to the quote was an acceptance [and] that

different or additional terms in any such purchase order would not be integrated into the

contract[.]” Dkt. No. 74-1 at 8; see Dkt. No. 50-2 at 2. CVMI avers that its terms and

conditions, as referenced on the October 2016 price quote, made clear “that a purchase

order responding to the quote was an acceptance, that different or additional terms in

any such purchase order would not be integrated into the contract, that all agreements

were contingent upon unexpected delays, and that CVMI was not liable for any costs or

expenses incurred by others relating to repair or replacement of the work described in

the quote.” Dkt. No. 74-1 at 8. CVMI contends, Hudson’s November 2016 PO

constituted an acceptance and that any different or additional terms contained therein

would be excluded from the contract. See id. The Court disagrees.

       Subsection 10 of CVMI’s Terms & Conditions states, “[t]his quotation is an offer

by CVMI and becomes a binding contract on the terms set forth herein when accepted

in writing or upon shipment of customer furnished material for the work described

herein.” Dkt. No. 50-2 at 2. Although not raised by the parties, it is clear from the

evidence before the Court that neither of the two conditions required for making CVMI’s

October 2016 price quote a binding contract on the terms set forth [there]in” occurred—

that is, the October 2016 price quote was not “accepted in writing” and did Hudson did

not “ship[] customer furnished material for the work described” in the price quote. Id.

Rather, as discussed above, Hudson sent its November 2016 PO—which contained

different terms as to price per unit and total price than stated in CVMI’s October 2016




                                            40
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 41 of 66




price quote and contained the phrase “[p]arts to be released in 2,500 piece monthly

quantities starting 2/1/17.” Dkt. No. 50-3.

       In December 2016, CVMI responded to Hudson’s November 2016 PO with its

three separate Sales Order Confirmation Forms—which included terms that matched

Hudson’s November 2016 PO as to (1) price per unit for 10,000 grips (Rev. C), 9mm

barrels (Rev. F), and strikers (Rev. C); (2) total price of $1,687,500.00, and (3) which

contained the phrase “to be released in 2,500 monthly quantities starting 2/1/2017.”

Dkt. No. 50-3 at 2; Dkt. No. 50-4 at 2, 3, 4. Thus, the Court concludes that Hudson’s

November 2016 PO constituted an offer, which CVMI accepted via its December 2016

Sales Order Acknowledgement Forms, and that the parties reached an agreement for

CVMI to manufacture and deliver 10,000 of each of the aforementioned parts at a rate

of 2,500 pieces per month at the prices contained in the November 2016 PO and

December 2016 Sales Order Acknowledgement Forms. See, e.g., CBS, Inc. v. Auburn

Plastics, Inc., 67 A.D.2d 811, 812, 413 N.Y.S.2d 50, 51 (1979) (holding that, because

the plaintiff did not respond to the defendant’s price quotation until months after the time

allotted for had passed, “the purchase orders submitted by [the] plaintiff did not create

enforceable contracts since they had no binding effect upon [the] defendant”; rather, the

“plaintiff’s purchase orders constituted offers . . ., and [the] defendant’s

acknowledgements of those orders,” “which described the [items], the price and the

terms of payment and delivery essentially as contained in the purchase orders,”

“represented [the defendant’s] acceptance of the offers.”). Thus, a contract was created

based on the exchange of forms pursuant to N.Y. U.C.C § 2-207, not section 2-204.

However, the parties have advanced no arguments under section 2-207. Therefore, to



                                              41
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 42 of 66




the extent that CVMI, in support of either its motion or cross motion, contends that any

of the issues involved are resolved pursuant to their terms and conditions, issues of fact

exist precluding summary judgment on that basis.



                 i. Timeliness, Sufficiency, and Balance of Shipments

       Defendants, relying exclusively on N.Y. U.C.C. § 2-714, argue that CVMI

breached the contract by failing to timely deliver balanced shipments or sufficient

quantities, thereby entitling defendants to damages for “nonconformity of tender” and

excusing their obligation to pay for parts. Dkt. No. 70-8 at 9 ¶ 12. As an initial matter,

CVMI correctly argues that defendants erroneously rely on the March 8, 2017, date to

establish that CVMI breached the contract because, as CVMI contends, defendants

extrapolated this date from email communications between Cy Hudson and Moore that

occurred early on during pre-contract negotiations in February 2016. See Dkt. No. 74-1

at 12. It is clear that the information, including production and release timeline, provided

in the February 2016 email exchange amounted only to preliminary estimates as to the

potential production schedule based on comparable firearms, did not contemplate the

precise specifications for the H-9 component parts, and was never incorporated into the

parties’ agreement. Indeed, defendants own evidence, including the internal CVMI

email stating that “[t]he original first article due date was 2/16. The current projection for

the first article is 3/7,” further establishes that the parties did not have a concrete date

for the FAI. Dkt. No. 70-3 at 73, 74. Thus, defendants fail to establish that CVMI

breached the contract based on the purported March 8, 2017 deadline.




                                              42
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 43 of 66




       Further, as CVMI argues in opposition and in support of its cross motion for

summary judgment, defendants’ contention that CVMI breached the contract and

excused Hudson’s performance by failing to release 2,500 parts per month is erroneous

because the admissible evidence establishes that the parties’ modified the release rate

and payment terms. Dkt. No. 74-1 at 15, 17. N.Y. U.C.C. § 2-714(1) allows for a

recovery “as damages for any nonconformity of tender[,] the loss resulting in the

ordinary course of events from the seller's breach[,] as determined in any manner which

is reasonable.” N.Y. U.C.C. § 2-714(1). Official Comment number 2 to this section

explains that “‘non-conformity’ . . . includes not only breaches of warranties but also any

failure of the seller to perform according to his obligations under the contract.” N.Y.

U.C.C. § 2–714 (Official Comment No. 2). “Once a contract is formed, the parties may

of course change their agreement by another agreement, by course of performance, or

by conduct amounting to a waiver or estoppel.” CT Chems. (U.S.A.) v. Vinmar Impex,

81 NY2d 174, 179 (N.Y. 1993); see N.Y. U.C.C. §§ 2-208, 2-209.

              Where the contract for sale involves repeated occasions for
              performance by either party with knowledge of the nature of
              the performance and opportunity for objection to it by the
              other, any course of performance accepted or acquiesced in
              without objection shall be relevant to determine the meaning
              of the agreement.

N.Y. U.C.C. § 2-208(1). “[S]uch course of performance shall be relevant to show a

waiver or modification of any term inconsistent with such course of performance.” Id. at

§ 2-208(3).

       Here, the evidence before the Court establishes that the parties modified the

release schedule to significantly reduce the production and shipment capacities from

the 2,500/month release schedule contained in the November 2016 PO and December


                                            43
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 44 of 66




2016 Sales Order Acknowledgement Forms to 300/week, or 1,100/month. See Dkt. No.

70-5 at 66 (September 6, 2017 email from CVMI to Lauren Hudson stating, “[w]e are still

on track to get the 300+ to you for last week of Sept and the 1100/month should be able

to be met with current operators capacity. Do you expect the 1100/month to continue

for the full 10k order quantity?”); Dkt. No. 70-3 at 72 (October 29, 2017 Email Lauren to

Moore stating, “[a]ttached is the current release schedule by component (the business

week that components leave your facility) . . . basically working to 300/wk for the next

12 weeks with the intent to ramp up.”); Dkt. No. 70-5 at 70 (November 17, 2017 Email

from Lauren Hudson to Moore stating, We need to know that the pipeline is being filled

to support shipping parts in even quantities no more than 300/week at this time and

ready to ramp w/ the slides that CVM is able to bring online (FAI planned week of

2/12/2018).” (emphasis added)). Moreover, it is undisputed that the parties’ payment

terms were modified throughout the course of their relationship, including eventually to a

pay to ship agreement pursuant to which CVMI would release parts to Hudson only

upon receipt of payment from Hudson. See Dkt. No. 70-8 at 18 ¶ 35.

       As set forth in detail above, defendants submit able evidence in support of their

argument that CVMI experienced production and release delays, and had difficulties

providing balanced parts shipments to Hudson despite Hudson repeatedly making

CVMI aware that they needed “synchronized” shipments of parts in order to allow

Hudson to produce completed H-9s for sale to maintain adequate cash flow. Dkt. No.

70-5 at 35. However, faced with repeated occasions to object to the timeliness,

quantity, and balance of the shipments, Hudson chose to honor its obligation to pay for

the items under the contract, and even worked with CVMI to develop a pay to ship



                                            44
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 45 of 66




payment schedule once Hudson fell into financial difficulty. See CT Chems. (U.S.A.),

81 N.Y.2d at 180 (holding that, based on the defendant’s decision to “honor its payment

obligation to furnish a letter of credit” despite repeated occasions to object to this

method of payment, the parties modified the contract through their course of

performance to require payment by letter of credit.). Indeed, defendants’ own evidence

establishes that neither party contemplated CVMI manufacturing or shipping 2,500 of

each component part per month to Hudson beginning in February 2017; rather, as

Lauren Hudson’s October 29, 2017 email establishes, Hudson contemplated “working to

300/week” for each component part produced by CVMI, which would have extended

until January 2018, “with the intent to ramp up” in 2018. Dkt. No. 70-3 at 72.

Consequently, CVMI has established that defendants’ reliance on the 2,500 piece

monthly release fails to establish that CVMI breached the contract given the parties’

modifications to the release terms. Accordingly, defendants’ motion for summary

judgment is denied as to this claim and CVMI’s cross motion for summary judgment

granted and the claim is dismissed with prejudice.

       Moreover, defendants have failed to establish damages based on CVMI’s failure

to produce balanced shipments. In support of this argument, defendants rely

exclusively on their purported lost revenue, contending that the wholesale value of a

single H-9 was $799.96 and that, “through October 1, 2017, in over three months of

production, CVMI had provided parts sufficient to generate just $27,298.60 in revenue,

whereas, if CVMI had supplied 2,500 of each part per month, Hudson would have been

able to realize $5,849,700.00 in revenue. Dkt. No. 70-8 at ¶ 9 (emphasis added).

Defendants calculate the alleged lost profits by multiplying 10,000 (the total number of



                                             45
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 46 of 66




each component part ordered in the November 2016 PO) by the wholesale value of an

H-9, $799.96. See id. at n. 41.

       “In an action for breach of contract, a plaintiff is entitled to recover lost profits only

if he can establish both the existence and amount of such damages with reasonable

certainty.” Schonfeld v. Hilliard, 218 F.3d 164, 172 (2d Cir. 2000). To establish a claim

for lost profits, it is well settled that “the damages may not be merely speculative,

possible or imaginary, but must be reasonably certain and directly traceable to the

breach, not remote or the result of other intervening causes.” Kenford Co. v. Erie Cty.,

67 N.Y.2d 257, 261, 493 N.E.2d 234, 235 (N.Y. 1986). “Although lost profits need not

be proven with ‘mathematical precision,’ they must be ‘capable of measurement based

upon known reliable factors without undue speculation.’” Schonfeld, 218 F.3d at 172

(quoting Ashland Mgmt. Inc. v. Janien, 82 N.Y.2d 395, 403, 624 N.E.2d 1007, 1010

(N.Y. 1993)). “[E]vidence of lost profits from a new business venture receives greater

scrutiny because there is no track record upon which to base an estimate.” Schonfeld,

218 F.3d at 172 (citing Kenford Co., 67 N.Y.2d at 261). Consequently, “[p]rojections of

future profits based upon “a multitude of assumptions” that require “speculation and

conjecture” and few known factors do not provide the requisite certainty.’” Id. (quoting

Kenford Co., 67 N.Y.2d at 261).

       Here, the undisputed evidence establishes that neither party contemplated

operating at the full capacity of 2,500 parts/month or reaching the total 10,000 quantity

contained in the agreement as early as “October 1, 2017”; rather, the evidence

demonstrates that the parties were still operating on a 300-parts-per-week release

schedule at that time. Dkt. No. 70-8 at ¶ 9; see Dkt. No. 70-3 at 72. Therefore,



                                               46
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 47 of 66




defendants’ purported lost revenues based on the 10,000 parts figure is misplaced.

Further, although damages for lost profits “‘need not be proven with ‘mathematical

precision,’” defendants’ alleged lost revenue of $5,849,700.00 is not the product of the

10,000-piece figure multiplied by the wholesale price of a single H-9 of $799.96, which

would be $7,999,600.00. Schonfeld, 218 F.3d at 172 (quoting Ashland Mgmt. Inc., 82

N.Y.2d at 403); see Dkt. No. 70-8 at 8 n. 41. In fact, defendants offer no “‘known

reliable factors’” or offer any explanation whatsoever as to how they arrived at their

number. Id. Thus, as defendants’ claim for lost revenue is based on pure speculation,

defendants’ motion for summary judgment in this regard is denied and CVMI’s cross

motion is granted and this claim is dismissed with prejudice.



                             ii. Defective Grips and Barrels

       Defendants do not dispute that they failed to pay for the invoices set forth in

CVMI’s statement of material facts and memorandum of law for parts they accepted, but

argue that CVMI manufactured and shipped defective grips and barrels, thereby

breaching the parties’ agreement and, entitling defendants to money damages pursuant

to N.Y. U.C.C. § 2-714 for compensatory damages and pursuant to N.Y. U.C.C. § 2-715

for incidental and consequential damages. See Dkt. No. 70-8 at 15-16. CVMI cross

moves for summary judgment dismissing this counterclaim on the basis that CVMI did

not commit any breach by sending defective products to Hudson because Hudson

returned the defective parts to CVMI for repair and replacement and “CVMI immediately

credited Hudson the cost of the returned parts, taking them off the balance of Hudson’s

sizeable outstanding debts.” Dkt. No. 74-1 at 24. Further, CVMI contends that the



                                            47
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 48 of 66




damages defendants characterize as “direct economic loss,” are actually consequential

damages to which defendants are not entitled “because they have not provided any

evidence that such damages were directly traceable to the non-conforming parts and

not due to intervening causes.” Id. at 24-25. CVMI also argues that defendants have

failed to offer “proof of any costs other than an email, written by Cy Hudson, that lists

dollar amounts” to support this claim. Dkt. No. 74-1 at 25.

        Although not addressed by defendants, CVMI characterizes the parties’

agreement as an installment contract. See Dkt. No. 74-1 at 17. N.Y. U.C.C. § 2-612(1)

defines an “installment contract” as a contract that contemplates the “delivery of goods

in separate lots to be separately accepted.” CVMI’s characterization of the contract is

arguably correct. See N.Y. UC.C. § 2-612 cmt. 1 (“The definition of an installment

contract is phrased . . . broadly . . . so as to cover installment deliveries tacitly

authorized by the circumstances or by the option of either party.”). Under an installment

contract, rejection of goods is governed by N.Y. U.C.C. § 2-612(2), which states that a

“buyer may reject any installment which is non-conforming if the non-conformity

substantially impairs the value of that installment and cannot be cured . . . .” Further,

N.Y. U.C.C. § 2-612(3) provides that “whenever non-conformity . . . with respect to one

or more installments substantially impairs the value of the whole contract there is a

breach of the whole. “Whether a breach constitutes substantial impairment is a

question of fact.” Emanuel Law Outlines, Inc. v. Multi-State Legal Studies, Inc., 899 F.

Supp. 1081, 1087 (S.D.N.Y. 1995) (internal quotation marks and citation omitted).

       Here, there is no dispute that Hudson timely and effectively rejected installments

of defective grips and barrels, which it returned to CVMI. See Dkt. No. 74-1 at 24-25.



                                               48
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 49 of 66




Cy Hudson’s August 2018 email contains a breakdown of the costs to Hudson allegedly

caused by CVMI, includes dollar amounts for warranty time and warranty shipping,

warranty grips and barrels, shipping for failed grips and barrels, inspection time for

failed grips and barrels, costs associated with reworking grips and barrels, priority

shipping and special processing costs for failed barrels, and costs associated with

firearms damaged as a result of defective barrels. See Dkt. No. 70-3 at 28. Notably, all

of these figures relate to the defective grips and barrels, which Hudson rejected and

returned to CVMI. See id. Further, Cy Hudson’s email acknowledges that, as of

August 14, 2018, Hudson owed CVMI approximately $371,580.00. See id. at 29.

However, based upon the record before the Court, it is unclear that the unpaid invoices

proffered by CVMI, see Dkt. No. 69-1 at 3-7 ¶¶ 17-22, included the defective grips or

barrels rejected by Hudson. See Dkt. No. 70-8 at 15-16; Dkt. No. 70-3 at 28-29.

Rather than pointing to specific evidence to support this claim, defendants rely solely on

N.Y. U.C.C. § 2-714 which provides that, “[w]here a buyer has accepted goods and

given notification” a buyer “may recover as damages for any non-conformity of tender

the loss resulting in the ordinary course of events from the seller’s breach as

determined in any manner which is reasonable.” (emphasis added). Thus, defendants’

argument in this regard is confused.

       Nevertheless, CVMI has not offered evidence to establish to establish entitlement

to summary judgment as to the alleged damages associated with the defective grips

and barrels, as proffered in Cy Hudson’s August 2018 email. Rather, CVMI argues only

that Hudson did not sustain damages because CVMI credited the defective parts to

Hudson’s outstanding balance. See DKt. No. 74-1 at 24. However, CVMI does not



                                            49
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 50 of 66




argue that such credit accounted for the costs associated with the defective parts as

alleged by defendants. Indeed, CVMI argues in support of its cross motion for summary

judgment that Hudson’s claim for incidental and/or consequential damages due to the

defective grips and barrels pursuant to N.Y. U.C.C. § 2-715 should be dismissed

“because [defendants] have not provided any evidence that such damages were directly

traceable to the non-conforming parts and not due to intervening causes.” Dkt. No. 74-1

at 24-25. Defendants, however, have proffered evidence to the contrary. Concerning

the defective grips, defendants have submitted emails indicating that, beginning in early

March 2018, Hudson informed CVMI that customers were reporting that magazines

were falling out of the grips when firing or racking the slide forward and that Hudson had

“determined that the cause of the problem [wa]s with one of the dimension[s] on the

grip.” Dkt. No. 70-7 at 25. CVMI’s response on March 9, 2018, acknowledged that it

had “found [that] the issue [wa]s in [CVMI’s] tooling and . . . inspection method[, which]

did not enable the operator to inspect the full depth of this feature,” and notifying

Hudson that “all parts [CVMI] ha[d] in house ha[d] th[e] issue” and that “[t]he 200 pieces

[CVMI] had planned to ship today will not be going and will be reworked on Monday with

plans to ship by Tuesday.” Id. at 26.

       Similarly, with respect to the defective barrels, defendants have submitted email

correspondence indicating that several H-9 barrels “bl[ew] up during testing.” Dkt. No.

70-7 at 28. Internal email correspondence at CVMI in late April 2018, stated that “[a]ll

products should be quarantined asap,” CVMI needed to “re-inspect everything,” and that

“[w]hoever is inspecting this feature should be re-trained.” Id. Upon inspection, CVMI

“found samples that d[id] no[t] conform to the surface finish callout on the print” and



                                             50
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 51 of 66




noted that “[s]ome of them look quite ghastly.” Id. Moore indicated to CVMI’s barrel

production team members that “it [wa]s absolutely unacceptable and embarrassing for

CVM[I] to ship product in this condition. How are we monitoring this? I would like to

see the data.” Id. In early May 2018, CVMI personnel communicated to Hudson,

stating “[p]lease return the 250 pcs we talked about over the phone on RA00638. Also,

please return any of the remaining suspect barrels (139 and 198 pc Lots) for

inspection/rework if needed at CVMI on the same RA#.” Dkt. No. 70-3 at 31. In

addition, defendants provide July 2018 email correspondence from Hudson to CVMI

indicating that Hudson would be returning 77 barrels for various defects, including

“chatter/tool marks” and improper dimensions. Dkt. No. 70-7 at 49. Hudson informed

CVMI that the 77 barrels being returned included 75 warranty returns and “[two] that

were received with no rifling. The Corrective action that you took after the last round of

[testing] failed.” Id. Thus, questions of fact exist as to the amount of damages, if any,

defendants are entitled to due to the defective grips and barrels. Accordingly,

defendants’ motion for summary judgment and CVMI’s cross motion for summary

judgment in this regard are denied. See Heublein, 996 F.2d at 1461.



                        iii. Defendants’ Remaining Arguments

       Defendants argue that some of the parts shipped pursuant to the pay to ship

agreement were defective and that CVMI breached the agreement because it chose to

credit the returns of defective parts to Hudson’s oldest invoices instead of applying them

to Hudson’s shipping credit, which caused Hudson to run out of money to pay CVMI by

August 2018, after which CVMI refused to ship any further product and “abandoned



                                            51
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 52 of 66




Hudson and shifted its attention to working on Hudson’s competitor’s products.” Dkt.

No. 70-8 at 19 ¶ 36. CVMI submits that they justifiably stopped shipping parts to

Hudson in August 2018, when Hudson was no longer able to pay and that, once

Hudson returned the nonconforming parts to CVMI, CVMI credited Hudson the cost of

the returned parts, which it took off of Hudson’s outstanding balance. See Dkt. No. 74-1

at 24. CVMI avers that an email from Carla Weaver at Hudson belies defendants’

contention that it was unaware that the returns would be credited to its oldest invoices,

rather than its shipping balance. See id. In particular, CVMI cites a June 19, 2019

email from CVMI stating, “Thank you for the 50k wire we just received. There were no

notes . . . I don’t know what invoices to apply it to.” Dkt. No. 74-17 at 2.

       Defendants submit no evidence that the parties’ pay to ship agreement required

CVMI to apply the amount of returned goods to a shipping credit instead of to its oldest

outstanding invoices. Defendants’ purported evidence in support of this argument—an

internal CVMI email which states, “assuming we agree parts are indeed faulty the

logical thing to do is to apply them to the oldest open invoices against their account.

NOT to use them as a credit balance we can ship against (which is what I think

[Hudson] is referring to),” Dkt. No. 70-7 at 53 (internal quotation marks omitted)—fails to

establish that CVMI breached the pay to ship agreement. At most, this evidence

suggests that Hudson implied that it wanted returns applied to a shipping credit rather

than against the oldest outstanding invoices, but not that the parties ever reached any

such agreement. Moreover, CVMI’s reliance on Carla Weaver’s email is unpersuasive,

as that email referenced a payment of $50,000.00 from Hudson to CVMI—which had

nothing to do returns of defective products. Dkt. No. 74-17 at 2. Accordingly, as neither



                                             52
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 53 of 66




party has submitted evidence establishing that no genuine issue of material fact exists

as to this issue, defendants’ motion for summary judgment and CVMI’s cross motion in

this regard are denied. See Heublein, 996 F.2d at 1461.

       As a final matter, defendants contend that they suffered damages under a theory

of detrimental reliance because Hudson paid CVMI “$70,766.54 in expense

reimbursements and tooling fees before ever receiving its first article” and $41,466.15 to

nonparty Trenton Forging Company for “custom tooling required by CVMI[.]” Dkt. No.

70-8 at 6 ¶ 5. As CVMI posits, “[d]etrimental reliance is an element of equitable and

promissory estoppel; there is no independent cause of action for detrimental reliance.”

Paxi, LLC v. Shiseido Americas Corp., 636 F. Supp. 2d 275, 286-87 (S.D.N.Y. 2009);

see Cyberchron Corp. v. Calladata Sys. Dev., Inc., 47 F.3d 39, 44 (2d Cir.1995)

(“reasonable and foreseeable reliance” is an element of a New York promissory

estoppel claim); Dkt. No. 74-1 at 10 (“there is no independent cause of action for

detrimental reliance.”). “Promissory estoppel is a legal fiction which is used as

consideration for contractual consideration where a party relies, to its detriment, on the

promises of another without having entered into an enforceable contract. It is a narrow

doctrine which generally only applies where there is no written contract, or where the

parties' written contract is unenforceable for some reason.” DDCLAB Ltd. v. E.I. DuPont

De Nemours and Co., 03 Civ. 3654, 2005 WL 425495, at *6 (S.D.N.Y. Feb. 18, 2005)

(internal citations omitted) (emphasis added). Here, there is no genuine dispute that a

written contract existed, which was enforceable—indeed, both parties assert breach of

contract claims which rely on the existence of an enforceable contract. Accordingly,




                                            53
         Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 54 of 66




defendants’ motion in this regard is denied, CVMI’s cross motion is granted, and the

claim is dismissed with prejudice.



                                         3. Fraudulent Transfer

        CVMI contends that the May 2018 conveyances are voidable pursuant to N.Y.

Debt. & Cred. Law §§ 273 and 276 under theories of intentional fraudulent conveyance

and constructive fraudulent conveyance. See Dkt. No. 69-2 at 15-17.



                                              a. Actual Fraud

        At all times relevant to this case, N.Y. Debt. & Cred. Law § 276 provided that

“[e]very conveyance made and every obligation incurred with actual intent, as

distinguished from intent presumed in law, to hinder, delay, or defraud either present or

future creditors, is fraudulent as to both present and future creditors.” N.Y. DEBT. &

CRED. LAW § 276. 8 “Because direct proof of actual intent is rare, a plaintiff may ‘rely on

so-called “badges of fraud” to prove his case,’ which ‘are circumstances so commonly

associated with fraudulent transfers that their presence gives rise to an inference of

intent.’” Long Oil Heat, Inc. v. Spencer, 375 F. Supp. 3d 175, 195 (N.D.N.Y. 2019)

(quoting Ray v. Ray, 108 A.D.3d 449, 451 (N.Y. App. Div. 1st Dept. 2013)).

                 Courts have recognized the following nonexclusive list of
                 badges of fraud: (1) a close relationship between the parties
                 to the transfer; (2) inadequacy of the consideration; (3) the
                 transferor's knowledge of the creditor's claim and the
                 transferor's inability to pay it; (4) the transferor's retention of
                 control of the property after the transfer; (5) the fact that the
                 transferred property was the only asset sufficient to pay the

8
   Article 10 of the New York Debtor & Creditor Law was amended effective April 4, 2020. However,
citations to the sections of Article 10 herein refer to the law as it existed at the times relevant to this case
prior to the 2020 amendment.

                                                       54
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 55 of 66




               transferor's obligations; (6) the fact that the same attorney
               represented the transferee and transferor; and (7) a pattern
               or course of conduct by the transferor after it incurred its
               obligation to the creditor.

Id. (citations omitted).

       Here, CVMI cites record evidence to establish a number of the badges of fraud.

First, CVMI observes the close familial relationship between Cy and Lauren Hudson, the

sole members and managers of Standard, Hudson, and Skunk Labs; and Billie Hudson,

Jr., Cy’s father and Lauren’s father-in-law. See Dkt. No. 69-2 at 15-16. CVMI also

points to the documents memorializing the May 10, 2018 conveyances themselves to

show that Hudson did not receive any consideration in exchange for pledging all of its

assets to Billie Hudson, Jr. See Dkt. No. 69-17 at 2-10 (Pledge and Purchase Money

Security Agreement); Dkt. No. 69-20 at 2-4 (UCC Financing Statement pledging

Hudson’s and Skunk Lab’s assets to Billie Hudson, Jr.). Indeed, the Pledge and

Purchase Money Security Agreement pursuant to which Hudson pledged all of its

assets to Billie Hudson, Jr. states that Hudson and Skunk Labs “agreed to grant [Billie

Hudson, Jr.] a security interest in their assets” “to induce [him] to accept the [promissory

n]ote in consideration for the [r]edeemed [i]nterests”; the “[r]edeemed [i]nterests” refer to

the shares of Standard that Standard redeemed from Billie Hudson, Jr. under the Debt

Restructuring and Redemption Agreement in exchange for which he received the

$9,736,240.92 promissory note. Dkt. No. 69-17 at 2 (stating that Standard “purchased

and redeemed . . . all of [Billie Hudson, Jr.’s i]nterests,” which are referred to as “the

[r]edeemed [i]nterests.”). However, the documents also evidence that Hudson received

nothing in exchange for its pledge. See Dkt. Nos. 69-15, 69-17.




                                              55
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 56 of 66




       Further, CVMI has established that the May 10, 2018 conveyances were

executed at a time when Hudson was delinquent on its payments to CVMI. See Dkt.

No. 69-1 at 3-7 ¶¶ 17-22 (setting forth Hudson’s unpaid invoices between April 2, 2018,

and July 31, 2018). In fact, it is undisputed that the parties entered into the pay to ship

agreement in early June 2018, due to Hudson’s inability to pay invoices—shortly after

the May 10, 2018 conveyances were executed. See Dkt. No. 70-8 at ¶ 35. In addition,

as CVMI notes, Hudson filed bankruptcy in March 2019, approximately 10 months after

the May 10, 2018 conveyances were executed. See generally Dkt. No. 69-22

(Hudson’s March 28, 2019 bankruptcy petition). Indeed, Hudson’s bankruptcy petition

lists its total secured debt as $10,061,094.00—of which Billie Hudson, Jr. was listed as

being entitled to $9,736,240.92—and total unsecured debt of $1,589,615.52 of which

Hudson listed “unknown” for the amount owed to CVMI. See Dkt. No. 69-22 at 9,10, 15,

32. Hudson listed total debts of over $11 million and total assets of $4,253,890.93. See

id. at 9. Thus, at the time Cy and Lauren Hudson executed the May 10, 2018

conveyances which caused Standard to issue a $9,736,240.92 promissory note and

Hudson to pledge all of its assets as an inducement for Billie Hudson, Jr. to accept the

promissory note, Hudson was delinquent on payments to creditors, including CVMI; had

accumulated significant debts beyond the value of its assets; and was 10 months away

from bankruptcy—a scenario in which Hudson’s assets would have been the only

means by which it could satisfy its outstanding debts.

       Moreover, Hudson retained control of its assets following the May 10, 2018

pledge and continued operations until August 2018 when it ran out of money to acquire

parts from CVMI under the pay to ship agreement. See Dkt. No. 70-8 at ¶¶ 33-35. In



                                             56
             Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 57 of 66




addition, the pledge of all of Hudson’s assets in order to induce Billie Hudson, Jr. to

accept a promissory note to redeem his interest in Standard when Hudson was on the

brink of filing bankruptcy was a “questionable transfer not in the usual course of

business” for either company supporting yet another badge of fraud. Wall St. Assocs. v.

Brodsky, 257 A.D.2d 526, 529, 684 N.Y.S.2d 244, 248 (N.Y. App. Div. 1st Dpt. 1999).

Indeed, it strains logic that pledging an interest in all of Hudson’s assets to induce Billie

Hudson, Jr. to accept a promissory note issued by Hudson’s parent company, Standard,

at a time when Hudson was experiencing significant financial difficulty was done for any

purpose other than to hinder CVMI’s rights as to Hudson’s outstanding debts and shield

Hudson’s assets from future claims. See N.Y. DEBT. & CRED. LAW § 276; cf. Spencer,

375 F. Supp. 2d at 196 (denying the plaintiff’s motion for summary judgment on its claim

pursuant to New York Debtor & Creditor Law § 276 where the defendants had

“mustered contrary evidence that the asset sale was a legitimate business transaction

. . . .”).

             Defendants do not offer any additional or conflicting evidence in opposition to

CVMI’s intentional fraudulent conveyance claim and, in fact, do not provide any

alternative explanations for the challenged conveyances sufficient to raise a genuine

issue of material fact. See Dkt. No. 75. Rather, defendants argue that CVMI does not

have a valid breach of contract claim and, therefore, CVMI is not considered a creditor

under New York law and lacks standing to challenge the May 10, 2018 conveyances.

Dkt. No. 75 at 14. As discussed above, this argument is belied by the Court’s

conclusion that CVMI does, in fact, have a valid breach of contract claim against

defendants pursuant to N.Y. U.C.C. § 2-709(a)(1). See subsection III.B.1, supra.



                                                 57
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 58 of 66




Defendants also argue that none of Hudson’s creditors challenged the May 10, 2018

conveyances during the bankruptcy proceeding and, therefore, “it is too late to do so

now” because such claim is barred by 11 U.S.C. § 546. See Dkt. No. 75 at 15.

However, section 546 of the bankruptcy code defines the bankruptcy trustee’s powers

to avoid a transfer—but does not define the rights of unsecured creditors, such as

CVMI, to challenge a conveyance under the New York Debtor & Creditor Law. See 11.

U.S.C. § 546. Moreover, defendants’ arguments concerning CVMI’s purported

mischaracterization of the bankruptcy trustee’s disposition is of no moment, as CVMI

has made clear in its reply to defendants’ opposition that CVMI proffered Hudson’s

bankruptcy petition as evidence “that Hudson . . . had no assets, was insolvent, and

was under-capitalized.” Dkt. No. 76 at 10.



                                b. Constructive Fraud

      CVMI invokes N.Y. Debtor & Creditor Law §§ 273, 274, and 275 in support of its

claim for constructive fraud. See Dkt, No. 69-2 at 17.

      Section 270 of the N.Y. Debtor & Creditor Law defined “conveyance” broadly to

include “every payment of money, assignment, release, transfer, lease, mortgage, or

pledge of tangible or intangible property . . . .” (emphasis added). “A conveyance is

deemed constructively fraudulent pursuant to [N.Y. Debtor & Creditor Law] section 273,

if (1) the conveyance was made without fair consideration, and (2) the conveyor was

insolvent or was rendered insolvent by the conveyance.” First Keystone Consultants,

Inc. v. Schlesinger Elec. Contractors, Inc., 871 F. Supp. 2d 103, 120 (E.D.N.Y. 2012);

see N.Y. DEBT. & CRED. LAW § 273. Under New York law, “[a] person is insolvent when



                                             58
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 59 of 66




the present fair salable value of his assets is less than the amount that will be required

to pay his probable liability on his existing debts as they become absolute and matured.”

N.Y. DEBT. & CRED. LAW § 271(1). “The burden of proving insolvency and lack of fair

consideration is generally on the party challenging the conveyance.” Perrone v. Amato,

No. 09-CV-316 (AKT), 2017 WL 2881136, at *32 (E.D.N.Y. July 5, 2017) (citations

omitted). “Once it is established that a debtor transferred property without fair

consideration, however, the law presumes that the transfer rendered the debtor

insolvent.” First Keystone Consultants, Inc., 871 F. Supp. 2d at 120 (citations omitted).

“When a transfer is made without consideration, courts have applied a presumption of

insolvency that shifts the burden to the defendant to rebut by showing continued

solvency after the transaction.” RTC Mortg. Tr. 1995-S/N1 v. Sopher, 171 F. Supp. 2d

192, 199 (S.D.N.Y. 2001); see First Keystone Consultants, Inc., 871 F. Supp. 2d at 120

(granting summary judgment as to the plaintiff’s constructive fraudulent conveyance

pursuant to section 273 where the court found the contested transaction to have been

executed without fair consideration and the defendant failed to overcome the

presumption of insolvency); see also Miner v. Edwards, 221 A.D.2d 934, 934 (N.Y. App.

Div. 4th Dept. 1995) (granting the plaintiff's motion for summary judgment on its

constructive fraudulent conveyance claim pursuant to sections 273 and 275 where the

defendant “failed to overcome the presumption of insolvency that arises when a

conveyance is made without consideration”). “Defendants may only rebut the

presumption by proving continued solvency after the date of the transfer.” Perrone,

2017 WL 2881136, at *32.




                                            59
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 60 of 66




       A recipient of property gives fair consideration for the property if: (1) the recipient

either conveys property or satisfies an antecedent debt in exchange for the property

received; (2) the property conveyed or the antecedent debt satisfied is “a fair equivalent”

for the property received, and (3) the exchange is “in good faith.” N.Y. DEBT. & CRED.

LAW § 272; see Sharp Int'l Corp. v. State St. Bank & Tr. Co. (In re Sharp Int'l Corp.), 403

F.3d 43, 53 (2d Cir. 2005). “To show fair equivalent value, neither mathematical

precision nor a penny-for-penny exchange is required.” Chen v. New Trend Apparel,

Inc., 8 F. Supp. 3d 406, 448 (S.D.N.Y. 2014) (internal quotation marks and citation

omitted). A court assessing fair equivalent value must “compare the rough values of

what was given and what was received in exchange.” Id. at 449.

       New York courts have stressed that the “good faith of both transferor and

transferee is . . . an indispensable condition in the definition of fair consideration” under

N.Y. Debtor & Creditor Law § 272. Stout St. Fund I, L.P. v. Halifax Grp., LLC, 148

A.D.3d 744, 748 (N.Y. App. Div. 2d Dept. 2017). The lack of good faith could be shown

by: (1) the lack of “an honest belief in the propriety of the activities in question”; (2)

“intent to take unconscionable advantage of others”; and (3) “intent to, or knowledge of

the fact that the activities in question will hinder, delay, or defraud others.” Southern

Indus. v. Jeremias, 66 A.D.2d 178, 183 (N.Y. App. Div. 2d Dept. 1978). Although “an

exchange can be in good faith even if it constitutes a preferential repayment of

preexisting debts to a transferee-creditor; the transferee knows that the transferor is

preferring him over other creditors; and the preferred transferee knows that the

transferor was insolvent,” a critical exception lies where “the transferee is an officer,




                                               60
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 61 of 66




director, or major shareholder of the transferor, i.e., an insider.” Spencer, 375 F. Supp.

3d at 197 (internal quotation marks and citations omitted).

       Here, the undisputed evidence establishes that Cy and Lauren Hudson caused

Standard to issue a promissory note in excess of $9.7 million dollars to Billie Hudson,

Jr.—a “major shareholder of” Standard, partly induced by the pledge of all of Hudson’s

assets. Spencer, 375 F3d at 197; See Dkt. Nos. 69-15, 69-17. This evidences bad

faith. See Spencer, 375 F3d at 197. Further, Hudson did not receive anything in

exchange for the pledge of all of its assets to Billie Hudson, Jr.; thus, a “compar[ison]

the rough values of what was given and what was received in exchange” establishes

that Hudson did not receive adequate consideration. Chen, 8 F. Supp. 3d at 448; See

Dkt. No. 69-17 at 2-8. Indeed, Billie Hudson, Jr. neither conveyed property to Hudson

nor satisfied an antecedent debt in exchange for the pledge of Hudson’s assets. See

N.Y. DEBT. & CRED. LAW § 272; Dkt. No. 69-15. Thus, CVMI has established that the

Pledge and Purchase Money Security Agreement lacked fair consideration; accordingly,

the burden shifts to defendants to demonstrate that it remained solvent following that

transaction. See RTC Mortg. Tr. 1995-S/N1, 171 F. Supp. 2d at 199; First Keystone

Consultants, Inc., 871 F. Supp. 2d at 120; Miner, 634 N.Y.S.2d at 307. Defendants,

however, have failed to proffer any evidence or advance any specific arguments

concerning Hudson’s solvency before or after the May 10, 2018 conveyances in

opposition to CVMI’s constructive fraudulent conveyance claim. See Dkt. No. 75 at 14-

15. Consequently, CVMI’s motion, insofar as it seeks summary judgment on its

constructive fraudulent conveyance claim, is granted.




                                             61
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 62 of 66




                     4. Piercing the Corporate Veil; Alter Ego Liability

        The parties disagree on which state's “alter ego” doctrine should apply to this

dispute. Defendants contend that Texas Business Organization Code section 21.223

applies, which provides that an owner of a corporation “may not be held liable to the

corporation or its obligees with respect to . . . any contractual obligation of the

corporation or any matter relating to or arising from the obligation on the basis that the

holder, beneficial owner, subscriber, or affiliate is or was the alter ego of the corporation

or on the basis of actual or constructive fraud, a sham to perpetrate a fraud, or other

similar theory.” TEX. BUS. ORG. CODE. § 21.223(a)(2) 9; See Dkt. No. 75 at 16.

Defendants also point out that an exception applies, which states “[s]ubsection (a)(2)

does not prevent or limit the liability of a . . . beneficial owner . . . if the obligee

demonstrates that the . . . beneficial owner, . . . caused the corporation to be used for

the purpose of perpetrating and did perpetrate an actual fraud on the obligee primarily

for the direct personal benefit of the . . . beneficial owner . . . .” Id. at § 21.223(b).

CVMI, in reply to defendants’ opposition, contends that, even if this issue were to be

decided under Texas law, Cy and Lauren Hudson’s conduct would fall into the

exception under section 21.223(b) because actual fraud has been established and the

“Guarantee Agreement . . . plainly states that [Cy] and Lauren Hudson are the

[g]uarantors, and that the ‘[g]uarantors acknowledge and warrant that [g]uarantors

derived or expect to derive financial and other advantage and benefit, directly or

indirectly, from the issuance of the [promissory n]ote pursuant to the Redemption and



9
  Section 21.223 applies to limited liability companies. See Tex. Bus. Org. Code § 101.002(a) (“Subject
to Section 101.114, Section[] 21.223 . . . appl[ies] to a limited liability company and the company’s
members, owners, assignees, affiliates, and subscribers.”).

                                                   62
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 63 of 66




Restructure, in an amount not less than the amount guaranteed [there]under.” Dkt. No.

76 at 11 (quoting Dkt. No. 69-19 at 3).

       “New York choice of law rules require a court to apply the law of the state with

the most significant relationship with the particular issue in conflict.” LiquidX Inc. v.

Brooklawn Capital, LLC, 254 F. Supp. 3d 609, 616 (S.D.N.Y. 2017) (internal quotation

marks and citation omitted). “When determining whether to pierce the corporate veil the

court must apply the law of the state of incorporation of the defendant.” Wuhan Airlines

v. Air Alaska, Inc., No. 97-CV-8924 (RO), 1999 WL 223493, at *1 (S.D.N.Y. Apr. 14,

1999); see Soviet Pan Am Travel Effort v. Travel Comm., Inc., 756 F. Supp. 126, 131

(S.D.N.Y. 1991) (“Because a corporation is a creature of state law whose primary

purpose is to insulate shareholders from legal liability, the state of incorporation has the

greater interest in determining when and if that insulation is to be stripped away.”).

       Texas law permits piercing the corporate veil to “prevent fraud or to achieve

equity.” Sid Richardson Carbon & Gasoline Co. v. Interenergy Resources, Ltd., 99 F.3d

746, 752 (5th Cir. 1996). Pursuant to Tex. Bus. Org. Code. § 21.223(b), “[s]ubsection

(a)(2) does not prevent or limit the liability of a . . . beneficial owner . . . if the obligee

demonstrates that the . . . beneficial owner, . . . caused the corporation to be used for

the purpose of perpetrating and did perpetrate an actual fraud on the obligee primarily

for the direct personal benefit of the . . . beneficial owner . . . .” “[E]stablishing that a

transfer is fraudulent under the actual fraud prong of [Texas Uniform Fraudulent

Transfer Act] is sufficient to satisfy the actual fraud requirement of veil-piercing because

a transfer that is made ‘with the actual intent to hinder, delay, or defraud any creditor,’

Tex. Bus. & Com. Code Ann. § 24.005(a)(1), necessarily involves dishonesty of purpose



                                                63
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 64 of 66




or intent to deceive.” Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016) (additional

internal quotation marks and citation omitted). Similar to case law considering actual

fraudulent conveyance under New York Debtor & Creditor Law § 276, as contained in

New York’s Uniform Voidable Transactions Act, the Texas Uniform Fraudulent Transfer

Act (“TUFTA”) recognizes that “evidence of actual fraud is often scarce and provides a

non-exhaustive list of badges of fraud that courts consider in determining whether a

debtor actually intended to defraud creditors under TUFTA.” Id. at 568 (internal

quotation marks and citations omitted). The badges of fraud include

              (1) the transfer or obligation was to an insider;
              (2) the debtor retained possession or control of the property
              transferred after the transfer;
              (3) the transfer or obligation was concealed;
              (4) before the transfer was made or obligation was incurred,
              the debtor had been sued or threatened with suit;
              (5) the transfer was of substantially all the debtor's assets;
              (6) the debtor absconded;
              (7) the debtor removed or concealed assets;
              (8) the value of the consideration received by the debtor was
              reasonably equivalent to the value of the asset transferred or
              the amount of the obligation incurred;
              (9) the debtor was insolvent or became insolvent shortly
              after the transfer was made or the obligation was incurred;
              (10) the transfer occurred shortly before or shortly after a
              substantial debt was incurred; and
              (11) the debtor transferred the essential assets of the
              business to a lienor who transferred the assets to an insider
              of the debtor.

TEX. BUS. & COM. CODE § 24.005(b). Thus, for the same reasons stated in subsection

III.B.3.a, supra, the Court concludes that CVMI has established the actual fraud prong

of TUFTA. See TEX. BUS. ORG. CODE § 21.223(b). Further, CVMI has established that

Cy and Lauren Hudson obtained a direct personal benefit from the May 10, 2018

conveyances based on the contractual language contained in the Guarantee



                                            64
       Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 65 of 66




Agreement, which states that Cy and Lauren Hudson, as guarantors, “acknowledge and

warrant that [they] derived or expect to derive financial and other advantage and benefit,

directly or indirectly, from the issuance of the [promissory n]ote pursuant to the

Redemption and Restructure, in an amount not less than the amount guaranteed

[there]under.” Dkt. No. 76 at 11 (quoting Dkt. No. 69-19 at 3). In addition, although

framed in terms of Tex. Bus. Org. Code § 21.223 for the first time in its summary

judgment reply papers, defendants will not suffer prejudice by granting summary

judgment on this claim because CVMI referenced this same contractual language its

motion for summary judgment and, therefore, defendants had sufficient notice of this

aspect of CVMI’s argument. See Dkt. No. 69-2 at 20 (referencing the language in the

Guarantee Agreement cited in support of its TUFTA claim, and arguing that Cy and

Lauren Hudson “admitted that the transfer of assets and purchase of their father’s

shares was to benefit themselves personally for millions of dollars.”); see Malay v. City

of Syracuse, 638 F. Supp. 2d 303, 310 (N.D.N.Y. 2009) (explaining that “[t]he purpose

of reply papers is to address new material issues raised in the opposition papers so as

to avoid giving unfair advantage to the answering party,” and holding that “because [the

p]laintiff [wa]s not prejudice by the court’s determination as to either newly raised

argument, the Court will exercise its discretion to decide the same.” (internal quotation

marks and citation omitted)). For the foregoing reasons, CVMI’s motion for summary

judgment is granted insofar as it seeks to pierce the corporate veil and hold Cy and

Lauren Hudson liable for Hudson’s contractual debts.



                                      IV. Conclusion



                                             65
        Case 1:18-cv-01022-CFH Document 82 Filed 07/02/20 Page 66 of 66




       WHEREFORE, for the reasons stated herein, it is hereby

       ORDERED, that CVMI’s Motion for Summary Judgment, Dkt. No. 69, is

GRANTED in its entirety, and it is further

       ORDERED, that defendants’ Motion for Summary Judgment, Dkt. No. 70, is

DENIED in its entirety, and it is further

       ORDERED, that CVMI’s Cross Motion, Dkt. No. 74, is DENIED in part insofar as

it seeks summary judgment on defendants’ counterclaims for breach of contract based

on delivery of defective grips and barrels and the parties’ pay to ship agreement

because genuine issues of material fact exist, which preclude summary judgment on

those claims, and it is further

       ORDERED, that CVMI’s Cross Motion is GRANTED in part and the following of

defendants’ counterclaims are dismissed:

    a) Repudiation;

    b) Untimely and Imbalanced Delivery; and

    c) Detrimental Reliance.

       IT IS SO ORDERED.

       Dated: July 2, 2020
              Albany, New York




.




                                             66
